                               Case 1:21-cv-01293-NONE-BAM Document 1 Filed 08/25/21 Page 1 of 50


                          1 COOPER, WHITE & COOPER LLP
                            EDWARD L. SEIDEL (SBN 200865)
                          2 SCOTT M. McLEOD (SBN 242035)
                            201 California Street, 17th Floor
                          3 San Francisco, California 94111
                            Telephone:     (415) 433-1900
                          4 Facsimile:     (415) 433-5530

                          5 Attorneys for COMCAST CABLE
                            COMMUNICATIONS, LLC
                          6

                          7

                          8                                   UNITED STATES DISTRICT COURT

                          9                     EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
                       10

                       11 SIERRA RAILROAD COMPANY, a                              CASE NO.
                          California corporation,
                       12                                                         NOTICE OF REMOVAL 28 U.S.C. § 1332
                                         Plaintiff,                               (Diversity)
                       13
                                  vs.
                       14
                          COMCAST CABLE COMMUNICATIONS,
                       15 LLC, a Delaware limited liability company,
                          Successor in Interest to Comcast Cable
                       16 Communications, Inc., a surrendered Delaware
                          corporation; and DOES 1 through 50,
                       17 inclusive,

                       18                       Defendants.

                       19

                       20                  TO THE CLERK OF THE ABOVE-ENTITLED COURT:

                       21                  PLEASE TAKE NOTICE that defendant COMCAST CABLE COMMUNICATIONS,

                       22 LLC ("Comcast"), a Delaware limited liability company, hereby removes to this Court the state

                       23 Court action described below:

                       24                  1.   On June 30, 2021, an action was commenced in the Superior Court of the State of

                       25 California in and for the County of Tuolumne, entitled Sierra Railroad Company v. Comcast

                       26 Cable Communications, LLC, Case Number CV63918. Copies of the summons, complaint, civil

                       27 cover sheet, and Delay Program Information and Setting, are attached hereto collectively as

                       28 Exhibit A.
   COOPER, WHITE
   & COOPER LLP
     ATTORNEYS AT LAW
   201 CALIFORNIA STREET       1508347.1                                                                             Case No. TBD
SAN FRANCISCO, CA 94111-5002
                                                          NOTICE OF REMOVAL 28 U.S.C. § 1332 (Diversity)
                               Case 1:21-cv-01293-NONE-BAM Document 1 Filed 08/25/21 Page 2 of 50


                          1                2.   On July 26, 2021, Comcast's registered agent was served with a copy of the

                          2 complaint and summons.

                          3                3.   This action is one which may be removed to this Court by Comcast pursuant to the

                          4 provisions of 28 U.S.C. § 1441(b) in that it is a civil action between citizens of different states and

                          5 the matter in controversy exceeds the sum of $75,000, exclusive of interest and costs, because

                          6 plaintiff alleges damages in excess of $75,000. (Complaint, Prayer, ¶¶ 1, 4.)

                          7                4.   Currently and at the time the complaint was filed, Plaintiff is a California

                          8 corporation with its principal place of business in California and a citizen of the state of

                          9 California.
                       10                  5.   Comcast Cable Communications, LLC is a single member Delaware limited
                       11 liability company. Comcast Holdings Corporation is the sole member Comcast Cable

                       12 Communications LLC. Comcast Holdings Corporation is a citizen of Pennsylvania because it is

                       13 incorporated in the state of Pennsylvania and has its principal place of business in the state of

                       14 Pennsylvania. Accordingly, currently and at the time the complaint was filed, Comcast Cable

                       15 Communications LLC is and was a citizen of Pennsylvania and complete diversity exists.

                       16

                       17 DATED: August 25, 2021                            COOPER, WHITE & COOPER LLP

                       18

                       19
                                                                            By:          ~, . ,•1,-,..,.J'
                                                                                        .,,.
                       20                                                         Scott M. McLeod
                                                                                  Attorneys for Comcast Cable Communications,
                       21                                                         LLC
                       22

                       23

                       24

                       25

                       26

                       27

                       28
   COOPER, WHITE
   & COOPER LLP
     ATTORNEYS AT LAW
   201 CALIFORNIA STREET
SAN FRANCISCO, CA 94111-5002
                               1508347.1                                           2                                      Case No. TBD
                                                           NOTICE OF REMOVAL 28 U.S.C. § 1332 (Diversity)
Case 1:21-cv-01293-NONE-BAM Document 1 Filed 08/25/21 Page 3 of 50




                     EXHIBIT A




                           EXHIBIT A
\   .              Case 1:21-cv-01293-NONE-BAM Document 1 Filed 08/25/21 Page 4 of 50

                                                 SUMMONS
                                             (CITACION JUDICIAL}
        f40TICE TO DEFENDANT: COMCAST CABLE COMMUNICATIONS, LLC. a Delaware
        (AVISO:ALDEMANDA~): limited liability company, Successor in Interest to Comcast
         Cable Communications, Inc., a surrendered Delaware corporation· and DOES 1 through
         50. inclusive                                                 '
        YOO. ARE BEING SUED BY PLAINTIFF:
        (LO £$TA OEMANDANDO EL DEMANDANTE):
        SIERRA RAILROAD COMPANY., a.California corporation

                     ou have 1>e1m e -   •    a court may ecide against yQU Wit
         belor1,
            You hllU& 30 CALEN~ DAYS atet this.&Ull1lllOOI and legal JJepel8 ere !leM!d on y011to file a written~ at ll\t&.court and haw.a 00J1J
         seNBd Oil ~pltinfift A letter Of phone cllll will not pnact you. Yew 'Mfflel'I ~ m\llll be In PR:lf'lll"legal form H YQU want-the cut to hltal:)'Olll'
         oase. There may be a oourt folln 11\at~ i;sn~ fbc.,,,., response. You can &1d the$e court forms and ffl0ftl infonnatian aUhe Cafffl>mia Courte
         Onl!ne Se!f~lp Centar (www.001utin1b.ca.go~, )'Oln' comty lilw llhraiy. or lhe ~ nearest ycu. Ifyou cannot pay the fillng fee. UIIIL1he
         court clerk for a fee waiver fomt. If you do nal fileyo!B ~ on lin'le, you rr,ay lose lbe caae. ~default. IVld your~ea. m.oo.ey, a n d ~ may
         be laJ;en wtthout further •mini flOm the court
            There. are other l e g a l ~ You~ want to call an a110me:y righl 8WU'J. If you do not 11:nQW an stomey, you may want ID caq 811 attorney
         referral service. If you camot8'1'o!d an al!Omef,Yau maybedglble·forfreelegal aervlce$1mia nonp1offUega1$e1Vlces program. Voucan locale
         tnese nonprofit 9roupa at the California Legal 8elWl8S Web 1life { w w w . ~ W R ) . lhe California CowlS Onllne ~ Centef
          .www.caw1info.CD.QOWW#help), orby contactlng your loca.l GOUJ1 or COWtty bar asscdatb,. NOTE: The QOIJlt liil$ e eblt!AOly tlerl !Qr waived feel end
        !~ta   on any settl61Mnl or alt>llretion 1l'Wlll'd af $10,000 or mere in a avil casa The !lOUl1's I/en muat be paid befOl'e Ole oourt'Wlll dismisa ih& ~ -
         {AWSO/ Lo t u m ~ - Sf no~dentm cJtJ 30 dies. 1acom pwde decid'irenau c:onfl'8 sfn escur:hBrsu ~ L e s / a ~ a
        ~n.
           nm.., 30 DIAS DE CALENDARIO de~s de quo ID enb'e9uen ests ~ y PIJP8/si ~ pars                               ~--,m,a
                .f flai»rc,1111 ~ enbegue una ""l)lti.lJI dllrn&ndatlte. Una CalSli o unallam&dD ~ no lo prowgen. &,,rupuespor~&me qua~
         e n ~ legeJconectosl d&!e.e que ~ .su i:sao"" ,- 0011e. & posibm qua /Jay.i l,!rl fDmwlatfoGQSU&l.ed puodltuaar-para Sf1 ~
                                                                                                                                              lYdlpUft#a po,~ en a:;te


         Pll8de e.rusnlrMesto:. fomlula~diJ 1B COt1D ymaslnk[mtad6n en a/CenlTa ctlfAyud&de w Cortes de edbmfs (WIWl..wcode.ca..gov), en la
         blbliotecs. dtJ klyes de sv COll(jQd(, o tH'l /8 et,ff9 qJS le qu&de mJts CBTCQ. SI tJO pUl!de pegar /(I cflt1flS do p,Menttlllfdn, plda a / ~ <la la c:orts (IUIJ
         NI de vn fomu.,Jario de tJxtJnt';ffln rfli> p,go drt euotu. Si no pmsem su ~ a tiom,x,, puetltt ~rder oJ OIWO par I n ~ : , . , la aotfo lo padnl
         lllJ/tar $U slJllkft), d/nMQ y blt1rie. 3ifl mes 8CN'Sltet>cJa.
             Hay'otrotl requlsitoa fegalfttl E s ~ quo IIBme~un ~inme<tfatamentu. SI~ oonoce a un sbogado. puedlt lktmara un 4eMCiOde
             mis/on a a/Jogtfdos. Si no puetJe, P6t18'& Ul'I &/lO.ga(lo, es posible que cumpla con IOS ,eq~ ~ ~~ ~gmlulto,s de, an
         PrO!}l'lfme de 8iP'tlfcios lega1ea llfn lfnas do hlt:ro. Puedit ~m:ont,are.s/05' gru,,os sin fines df.J.fuz:,o en eJ !liJJD IWlb d'$ ~ L.sgaJ ~ -
         (Ml/W.lswhetpca/lforni&,o,g), en el CeflfmdeAyuda dB Ills ~ d e Ca1ifomJa. (-.&Ucad:s-.cs.gov) o ~ en CCll'l1Bll1o con la C0l1D o &I
                io de 11bogados iccale&. AV/SO: Porley, la co,w t/sntde,ec/'to a ~las-a«lil!I& yloscostost1Xento&porlmpotzer.Wtfl18V81Mn sob,a.
        fC111tlqu/'ern1r.t1;:ierscidn riff -!10.COD ~ m&i,a VDlarl'flCiblda·1119dio.nte un awerrJo a una ~ d<i8dlJ1raje at1'1/JcastJ de de~·cM. i~-P
                  $1.gn,ll'BmOn dG la COit& antes de qi/8 la a:!lte pwda ~ B l caso.
        The name and atktreaa of the court is:
        (El IIOmbre y direaQidn de la corlt> es): Tuolu/Tle Cour.ty Superior Court
        41 W, YlillleV Avenue. Second Floor
        S<ll'ICQ.CA 95370
        Th&name. alldf'ess. and lelSPtione number of plalntiff$ atlorney, or plaintiff without an atti,mey, is: (B nombre, la ~ O f t y el nl)rnero
        eta tel4fono def sbog8dQ de/ d&mandante, o Ml clf1m6nti(inte qua 110 ti8ne ebogado, es}:
        MlchaetH. Wallenstein, Wolf Wal nstein. PC, 11400 W. Olympic Blvd.., Suite 700. ~A!'eetea, CA 90064, (310)622-1000 ..
        DATE:                I,     ,.~o ,  n'7,,(                                      C1ent. by Hector                         X. Oon7.,afez,
                                                                                                                                       J;(Qepuiy
        {FfH:ha)             (j ../      V-.J                                            Secrela.rto                   .                (Aqfunlo)
         (For proof of seivtce f th1s St.Imm~ us& Proof of Service of" Summons (form PQS-010).)
         (Psre prueb8 de entrega de esta citati6n use el fomwJIVio PtDOt of SetvlQ8 of Summons, (PQS.-010)).
        JtBl'Al.J                         NOTICE TO THE PERSON SERVED: You ara served
                                          1. D as an individual defendent
                                          2. D as the ~ &Ued tJnder~ lictitl<lUs name of (specify}:                                                                                   __1

                                               3-           on behalf ot(spedfy): \-
                                                                                        UDVVI ( £It <; t-
                                                                                            f -,
                                                                                                                              hi -c. Co Vl(I iM V Vl ,-C c-c--n d'1.r
                                                                                                                           C t?I
                                                                                                                  . n,,,, Loi-W rA.r"f' Gt ~ L<' lo, I ·
                                                       Id    O
                                                             LJ
                                                                    CCP416.10(~~
                                                                   CCP41.6.2Q (defunct corporation)
                                                                                                         ~         .vcc:rccP-41a60(mlnor)
                                                                                                                        D       CCP 416.70 (~~
                                                                                                                                                            I      ..ni/111~
                                                                                                                                                                       V   •   -,
                                                                                                                                                                                    c..
                                                                                                                                                                                    ~
                                                                                                                                                                                            f   'o/
                                                                                                                                                                                                J
                                                                   CCP 416..40 (asso~ or partnefSf-Jp)                  D       CCP 416.90 (autttar!zed pe,son)                           c/-
                                                                   O!her (.spacify)-:   \ /         L.,,
                                               4.            VA:>EAOlrtal (fetl>very on (datJ#."'
                                                                                               l,.;""
        ~Alqllaellcr~U...                                                     · SUMMONS                                                    Cods.d'CM ~§9'412.20. 455
        ~Olluncllmr-«ilfM••                                                                                                                                 --Oft.00,,
        ~ ~ July 1, 200B)

                                                                                                                                                                ....
                                                                                                       ••••••   ooOOO,•O••••~-"HOH-   •••O•A<   ~ • • • .. • • • • • .. •>UOO   •--••••----•••·•    •
                                                                                                                                                                                                        ·-·-·-· .............. ---   -   0   --•    ---•~aO ••••   -   --•---~----••••••••••••••••

                                              ••••••••~•••••~..•••••••u•-   •••••••••M••••-~••H
•u•o•••~••,-,••••••••u••••-•••-•••

                                             Case 1:21-cv-01293-NONE-BAM Document 1 Filed 08/25/21 Page 5 of 50




                                                                                                                                                                                                   FILED
                                       I      MICHAEL H. WALLENSTEIN (SBN 213018)
                                              mwallenstein@wolfwallenstein.com
                                       2      WOLF WALLENSTEIN, PC
                                              11400 West Olympic Boulevard, Suite 700
                                       3      Los Angeles, California 90064                                                                                                                               JUN 3 D 2021
                                              Te]ephone: (310) 622• l 000
                                       4      Facsimile: (310) 457•9087                                                                                                                   Superior Court of California
                                                                                                                                                                                             County of Tuolumne
                                       5      Attorneys for Plaintiff, Sierra Railroad Company                                                                                            By:      Nanot JamiJ                                     Clerk


                                       6

                                       7

                                       8                                                          SUPERIOR COURT OF THE STATE OF CALIFORNIA
                                       9                                                                 'FOR THE COUNTY OF TUOLUMNE

                                      lO
                           0
                           0
                           ~g         11      SIERRA RAILROAD CO:MPANY, a                                                                                          CASENO.:                         CV&~((
                       f=8 J    0)
                                      12
                                              California corporation,
                                                                                                                                                                  COMPLAINT FOR:

                       f
                       ~~~
                           > a:
                           .Jo

                        ii:~
                                      13

                                      14
                                                                 vs .

                                              COMCAST CABLE COMl\.1UNICA TIONS,
                                                                                     Plaintiff,
                                                                                                                                                                  (1) BREACH OF CONTRACT
                                                                                                                                                                  (2) BREACH OF IMPLIED COVENANT OF
                       ~~.
                        >-m                                                                                                                                           GOOD FAITH AND FAIR DEALING
                       lt,:.Jw
                           0 .J
                                              LLC, a Delaware limited liability company,                                                                          (3) CONTINUING TRESPASS
                       ~f-w
                                      15      Successor in Interest to Com.cast Cable
                         lb C,                                                                                                                                    (4) CONTINUING NUISANCE
                       ~~~
                        0
                                      16      Communications, Inc., a surrendered Delaware                                                                        (5) OPEN BOOK ACCOUNT
                           oO
                                (I)
                                              corporation; and DOES 1 through 50, inclusive,
                           st   .J                                                                                                                                (6) DECLARATORY RELIEF
                           r-
                           ~
                                      17
                                                                                    De fondants.
                                      18

                                      19

                                      20
                                      21
                                      22'·

                                      23
                                      24

                                      25

                                      26

                                      27
                                      28

                                                                                                                                         COMPLAINT
                  Case 1:21-cv-01293-NONE-BAM Document 1 Filed 08/25/21 Page 6 of 50




              1           Plaintiff SIERRA RAILROAD COMPANY ("Sierra" or "Plaintiff') hereby complains against

              2    defendant COMCAST CABLE COMMUNICATIONS, LLC, successor in interest to Comcast Cable

              3    Communications, Inc., and Does 1 through 50 inclusive, (together, Comcast or "Defendants") and

              4    alleges as follows:

              5                                             INTRODUCTION

              6             1.    Sierra Railroad Company is a private common carrier short-line railroad that, like all

              7     private property owners, has a right to be free from the unlawful use and interference of its property

              8     by third parties. For several years now, defendant Comcast, a subsidiary of the Comcast Corporation,

              9     the American telecommunications conglomerate that also owns NBC-Universal and other major

             10     entities, has been unlawfully occupying and interfering with Sierra's rail corridors and refusing to
    0
    0
    "st
    w (0
             11     remove its facilities and to pay contract amounts owed after terminating some 17 separate license
of- o
i:i,.SO
   (fJ   m   12     agreements that govern those facilities. This case seeks to right those wrongs.
id~ > a:     13            2.     In early 2002, Sierra licensed a number of wire line crossings to Comcast's predecessor,


f
~.J

~f-
   i[
    ~ .
   >- (/)
   0 w
     .J
      w
         5

  (/) ('.)
owZ
             14

             15
                    with Comcast expressly agreeing to assume all of the licensee's obligations shortly thereafter. In or

                    about 2013, Comcast ceased paying for many of the crossings while still using them and wrongly
~~   q'.     16     claiming to have an independent right to do so. Shortly thereafter, and without any notice to Sierra,
   0 (/)
   oO
   st .J
    ~

    ~
             17     and without regard to critical railroad safety standards, Comcast unlawfully installed additional

             18     wireline crossings on Sierra's active railroad corridor; all without compensation to, or coordination

             19     with, Sierra. When confronted with its unlawful activity, and its failure to abide by the existing

             20     licenses, Comcast lulled Sierra by claiming to be interested in resolving the dispute in an amicable

             21     manner and avoiding litigation. Yet no resolution has come. Litigation is now necessary.

             22                                               THE PARTIES

             23            3.      Plaintiff Sierra Railroad Company is a California corporation in good standing, with

             24     its principle place of business in Davis, California, and is doing, and is qualified to do, business in

             25     California. Sierra owns the property that is the subject of this action, which is in Tuolumne County.

             26           4.      Sierra is informed and believes and, based upon such information and belief, alleges

             27    that Comcast is a Delaware limited liability company, with its principal place of business in

             28    Philadelphia, Pennsylvania, and is qualified to do, and does, substantial business in California. Sierra
                                                                      2
                                                                COMPLAINT
                   Case 1:21-cv-01293-NONE-BAM Document 1 Filed 08/25/21 Page 7 of 50




               1    is informed and believes and, based upon such information and belief, alleges that Comcast Cable

               2    Communications, LLC is the successor in interest to Comcast Cable Communications, Inc., a

               3    surrendered Delaware corporation.

               4            5.      Sierra does not know the true names of DOES 1 through 50, inclusive, and therefore

               5    sues them by those fictitious names. The names, capacities and relationships of Does 1 through 50

               6    will be alleged by amendment to this complaint when the same are known.

               7            6.      Sierra is informed and believes and, based upon such information and belief, alleges

               8    that at all times mentioned herein Does 1 through 50, inclusive, were the successors, general partners,

               9    managers, limited partners, agents, employees, assignees, transferees, grantees, associates, agents,

              10    employees, predecessors, parent companies, affiliates, subsidiaries, sister companies, and/or alter egos
   0
   0
   "st
   w (0
              11    of each of the remaining defendants and, in doing the things herein alleged, were acting within the
o1- o
~50
              12    scope of such relationship, agency and/or employment.
I~
 (j) (ll



   ci ([
   >          13                                       VENUE AND JURISDICTION

1~'
~.J
   a:5
   ~ .
   >-
     w
   0 .J
        (j)
              14

              15
                            7.     Venue and jurisdiction are proper in the above-captioned County because: (i) the action

                    involves contracts for licensing interests located within said County, (ii) Comcast has substantial
~I-   w
  (j) (j
owZ
~5 <(         16    contacts and business dealings in said County and otherwise in the State of California, and (iii) the
   0    (j)
   oO
   st .J
   ~

   ~
              17    relief requested is within the jurisdictional authority of this Court.

              18                                         SUMMARY OF THE CASE

              19            8.     For almost as long as there have been railroads, there have been pipelines, wirelines,

              20    telegraph and telephone lines, and other users of railroad rights-of-way who enjoy the benefits o

              21    dealing with a single property owner - the railroad - for multiple encroachments. These corridor

              22    users occupy the railroad rights-of-way under licenses, easements, and other contractual rights granted

              23    to them by the railroads. In turn, and in exchange for providing access to their corridors, railroads

              24    necessarily require numerous terms and provisions that ensure the railroads' ability to continue their

              25    important public and private operations, while also protecting the safety of railroad personnel and the

              26    adjacent property owners from the potential hazards of unregulated shared use of a railroad corridor.

              27           9.      This case involves 17 such railroad crossing license agreements by which Comcast

              28    entered on to and occupied Sierra's railroad corridors in Tuolumne County. All of the subject licenses
                                                                       3
                                                                   COMPLAINT
___ .
    ,~  ---1'-------------------················•""
                Case 1:21-cv-01293-NONE-BAM Document 1 Filed 08/25/21 Page 8 of 50




            1    require Comcast - for obvious safety and operational purposes - to remove their facilities upon

            2    termination of a license. When a dispute arose over the compensation to be paid by Comcast for the

            3    licensing rights, Comcast terminated all 17 licenses while still owing tens of thousands of dollars in

            4    unpaid annual license fees and late fees.

            5            10.     Despite terminating and disavowing the licenses, and ignoring Sierra's demands

            6    therefor, Comcast refused and continues to refuse to remove its facilities from Sierra's property and

            7    has continuously refused to pay the back due License and late fees.         Comcast's facilities now

            8    unlawfully occupy Sierra's railroad corridors in breach of the Licenses, and constituting a continuing

            9    nuisance and trespass, while threatening the safety of railroad workers and property owners adjacent

           10    to the rail corridor.

           11            11.     Comcast has also, unlawfully and without permission from Sierra, entered on to

           12    Sierra's Tuolumne County property and installed additional cable wire facilities in at least nine

           13    locations.    Comcast continues to operate and maintain these unlawful and undocumented

           14    encroachments notwithstanding Sierra's repeated demands to remove them or to enter into license

           15    agreements to properly document and regulate them.

           16                                       GENERAL ALLEGATIONS

           17            12.     Sierra is a common carrier short line railroad that has been in operation in some form

           18    since 1897. Currently, Sierra owns more than 100 miles of railroad corridors and operates tracks and

           19    appurtenances thereon along various branches in Mendocino, Stanislaus, Yolo, and Tuolumne

           20    Counties. It provides short-haul transportation services with interchanges to the major western Class

           21    1 railroads - Union Pacific and BNSF - for interstate and transcontinental shipping. The portions o

           22    Sierra's railroad corridor at issue in this case are in Tuolumne County.

           23            13.     On or about March 8, 2002, AT&T Broadband ("AT&T") entered into 20 separate,

           24    and essentially identical, Wire line Crossing Agreements with Sierra, of which 17 are at issue in this

           25    case (the "Licenses"). Under each of these Licenses, AT&T agreed, among other things, to pay an

           26    annual license fee of $1,000 to Sierra in exchange for the non-exclusive right to "construct, maintain,

           27    repair, renew [etc.]" cable television wirelines across Sierra's Tuolumne County corridors at various

           28    locations, either above-ground or subsurface.
                                                                  4
                                                              COMPLAINT
                  Case 1:21-cv-01293-NONE-BAM Document 1 Filed 08/25/21 Page 9 of 50




              1           14.     On or about February 2003, AT&T assigned the Licenses to Comcast which expressly

              2    assumed the obligations thereunder. A true and correct copy of the Assumption Agreement and

              3    Sierra's consent thereto is attached hereto as EXHIBIT A. As with AT&T, and until it stopped paying

              4    for certain Licenses, Comcast paid its annual License fees collectively for all 17 Licenses.

              5           15.     The subject Licenses are known to the parties by the following identifiers: SERA -

              6    30102, -30202, -30302, -30402, -30502, -30602, -30702, -30802, -30902, -31002, -31102, -31202, -

              7    31302, -31402, -31502, -31602, and -32002. As a typical example of the Licenses, a true and correct

              8    copy of SERA-31502 is attached hereto as EXHIBIT B.

              9           16.     As relevant here, the Licenses each impose the following additional provisions and

             10    obligations on Comcast:
   0
   0
   ,... st
   w (0
             11           a.      Comcast's rights are subordinate to Sierra's right to occupy and use all of its property
01-     0
11.:i ~      12           for any purpose (Section l.l(A));
~:~
 > a:        13           b.      Upon termination of any License, Comcast must promptly remove its equipment, at
1:1i
   a:
   ~ .
   ~    U)
             14           Comcast's own cost and risk; Comcast must also pay any license fees and late fees due at the
~o~          15           time of termination (§14);
~I-   w
  (/) ('.)
owZ
~5 4:        16           c.      Comcast "shall not at any time ... claim any right, title or interest in or to [Sierra]'s
   0    U)
   aO
   st J
   ~
             17           property" (§17.1);

             18           d.      Comcast shall owe interest accruing at the rate of 12% per annum on all unpaid annual

             19           license fees (§12.4); and

             20           e.      A number of additional provisions that ensure safe and efficient railroad operations

             21           and mitigate the potential hazards of the shared use of an active railroad corridor, including (i)

             22           §1.3 (requiring consent for additional facilities); (ii) §1.5 (eliminating interference with safe

             23           railroad operations); (iii) §3.5 (requiring repairs to the wireline facilities when needed to

             24           facilitate rail operations); (iv) §4.1 (requiring Comcast to obtain proper governmental

             25           permits); §§5.1 and 5.2 (ensuring proper markers for subsurface installations); §6.1 (requiring

             26           relocation at Comcast's expense when needed for railroad purposes); §7.2 (requiring proper

             27           aerial clearances above the tracks); §8.1 (requiring relocation to prevent interference with rail

             28           operations); §9 (allocating risks and liabilities); § 10 (requiring proper insurance coverage);
                                                                      5
                                                                COMPLAINT
                 Case 1:21-cv-01293-NONE-BAM Document 1 Filed 08/25/21 Page 10 of 50




             1            and §11 (requiring Comcast to employ flaggers and other safety personnel when working on

             2            the rail corridor).

             3             17.    Beginning in approximately 2013, Comcast began refusing to pay the annual license

             4     fees for some of the Licenses. The parties attempted to resolve this dispute over the ensuing two

             5     years. During that time Comcast repeatedly claimed that it needed more time to research the situation

             6     but ultimately did not propose any resolution with Sierra.

             7             18.    In the interim, Comcast unlawfully entered on to Sierra's property and installed nine

             8     new wireline facilities at various locations, without requesting Sierra's permission and without

             9     entering into appropriate license agreements for any of these new unauthorized encroachments.

            10             19.    On March 16, 2015, Comcast purported to unilaterally terminate the Licenses. At the
   0
   0
   r-
   W CD
        ¢   11     time of the purported termination, Comcast owed Sierra more than $128,000 in License fees and late
of- o
p.50
            12     fees, all of which became immediately due and payable - under Section 14 of the Licenses - upon
id~
  C/J CD


   > er     13     Comcast's purported termination thereof.
1:1ii:~
   ~
   )-Cf)
        .
            14            20.     Notwithstanding Comcast' s purported termination of the Licenses, Comcast failed to
~a~         15     remove its facilities from Sierra's rail corridors as required under the Licenses. By March 2016, with
~f-   w
  (/) CJ
owZ
~~ <l:      16     Comcast still making use of, and generating revenue from, its facilities occupying Sierra's property,
   0 (/)
   oO
   ¢ ...J
   ~

   ~
            17     the amount of back due fees had grown to more than $204,000.

            18            21.     At that time, after Comcast again reiterated its intent to terminate the Licenses, Sierra

            19     accepted Comcast's termination and demanded that Comcast remove its facilities and pay all rents

            20     due as of that date. A true and correct copy of that letter, dated March 31, 2016, is attached hereto as

            21     EXHIBIT C. Comcast refused to do either.

            22            22.     Notwithstanding this demand, over the ensuing years Comcast promised again and

            23     again to try to reach a resolution of this dispute so it could maintain its facilities on Sierra's rail

            24     corridors. For example, in July 2016, Comcast's attorney assured Sierra that "Comcast is prepared to

            25     observe and respect property rights that are adequately brought to our attention" and requested

            26     additional information from Sierra so that the parties "can mutually identify any locations between

            27     them of unresolved cable crossing rights and obligations, and enable [the parties] to confirm orderly

            28     and customary agreements and arrangements for continued service." Indeed, Comcast claimed it
                                                                      6
                                                                COMPLAINT
                                                                         ----------------------------                            .

                   -----------------------------
·------------·----Case 1:21-cv-01293-NONE-BAM Document 1 Filed 08/25/21 Page 11 of 50




                1   didn't even know where its facilities were and requested such information from Sierra.

                2           23.     Based on Comcast's assurances and the fact that Comcast is a major company with

                3   substantial assets, Sierra reasonably relied on Comcast's representations and did not, at that time

                4   pursue a judicial remedy. Instead, Sierra provided the additional information to Comcast including

                5   the location - by latitudinal and longitudinal coordinates - of each location governed by the Licenses,

                6   as well as copies of all of the Licenses at issue, even though this information was plainly in Comcast's

                7   records. A true and correct copy of the spreadsheet identifying the location of all 26 encroachments

                8   is attached hereto as EXHIBIT D.

                9           24.     Nevertheless, Comcast's facilities remained on Sierra's property, including at the 17

               10   licensed properties and at the nine unauthorized locations while, at the same time, Comcast continued

               11   to falsely promise Sierra that it was trying to resolve the dispute. For example, in October 2018,

               12   Comcast's in-house counsel again asked for additional information from Sierra. Believing that by

               13   designating a new representative to resolve this dispute Comcast would more actively pursue a

               14   resolution, Sierra continued to forbear from bringing an action to enforce the Licenses. Accordingly,

               15   Sierra promptly responded agreeing to once again provide information while indicating that it was

               16   preparing to file legal action.

               17           25.     In response, on October 9, 2018, Comcast's counsel e-mailed her assurances again,

               18   stating "I will set up a call to see ifwe can get this resolved as soon as I review the documentation. I

               19   apologize if this is a duplicative request." Sierra again provided the information requested by Comcast.

               20   The parties then exchanged numerous additional e-mails in an attempt to resolve the dispute extending

               21   into April of 2019. A true and correct copy of the emails in the aforementioned exchange is attached

               22   hereto as EXHIBIT E.

               23           26.     Ultimately, Comcast essentially dropped any effort to rectify the situation. Based on

               24   Comcast's false assurances that it would work in good faith to resolve the disputes, as set forth above,

               25   and because Sierra reasonably relied on such assurances as set forth above, Sierra alleges that Comcast

               26   is estopped from asserting the defense of the statute of limitations with respect to its obligations under

               27   the Licenses.

               28          27.      Comcast's facilities at the 17 License locations and at the nine unauthorized
                                                                      7
                                                                  COMPLAINT
                     --------------------
     Case 1:21-cv-01293-NONE-BAM Document 1 Filed 08/25/21 Page 12 of 50




 1     encroachment locations continue, as of the date of this Complaint, to occupy and use Sierra's property

 2     without Sierra's permission and despite Sierra's demands to remove such facilities.

 3                                         FIRST CAUSE OF ACTION

 4                                   Breach of Contracts - As to All Licenses

 5                                            (Against all Defendants)

 6            28.     Sierra realleges and incorporates herein by reference the allegations set forth in

 7     paragraphs 1 through 27, inclusive, as though fully set forth herein.

 8            29.     The 17 subject Licenses are essentially identical except for the location of the

 9     respective licensed properties and other identifying information.         All of the 17 Licenses were

10     terminated as set forth herein, either on March 16, 2015, or effective as of March 31, 2016.

11            30.      Section 14.1 of each of the Licenses provides that upon termination "[a]ll rights which

12     [Comcast] may have hereunder shall cease and end." That section also provides that termination o

13     the License "shall not affect ... liabilities which may have arisen or accrued hereunder, and which at

14     the time of termination ... have not been satisfied."

15            31.     Accordingly, as of the date of termination, all unpaid license fees and late fees became

16     immediately due and payable. As of March 16, 2015, Comcast owed $128,191.36 under the Licenses.

17     As of March 31, 2016, Comcast owed $204,352.88 under the Licenses.

18            32.     Defendants breached the Licenses and each of them by refusing and failing to pay

19     when due, and continuing to fail and refuse to pay, any portion of the amount owed as of the effective

20     termination date.

21            33.     Section 14.2 of each of the Licenses provides that "[w]ithin thirty (30) days after

22     termination ... [Comcast], at its sole risk and expense, shall (a) remove [its facilities] from the

23     Property of [Sierra] ... (b) restore property of [Sierra] in a manner satisfactory to [Sierra], and (c)

24     reimburse [Sierra] all loss, cost or expense of [Sierra] resulting from such removal."

25            34.      Defendants breached the Licenses, and each of them, again by refusing and failing to

26     remove the facilities subject to the Licenses and by continuing to fail and refuse to remove any such

27     facilities and to restore Sierra's property in a manner satisfactory to Sierra.

28            35.     Section 17 .1 of each of the Licenses provides that Comcast "Shall not at any time ...
                                                           8
                                                     COMPLAINT
                   .-------------------·······•"'"""""'""
                 Case 1:21-cv-01293-NONE-BAM Document 1 Filed 08/25/21 Page 13 of 50




             1     claim any right, title or interest in or to [Sierra]'s property occupied by [Comcast]'s Wireline ... "

             2            36.     Defendants breached the Licenses, and each of them, again and continue to be in breach

             3     of the Licenses by claiming to have an independent right to occupy Sierra's property without entering

             4     into or being subject to any contractual agreement, or receiving Sierra's permission therefor.

             5            37.     Sierra has performed all of the terms, conditions and covenants required of it under

             6     each and every License, except for those which were excused or waived or which Sierra has been

             7     prevented from performing.

             8             3 8.    As a direct and proximate cause of Defendants' breaches of the Licenses, as alleged

             9      herein, Sierra has been damaged in the amount of the unpaid License and late fees with interest

            10     thereon at the contract rate, and in an amount equal to the fair market rental value of the licensed
   0
   0
   r- ¢     11     properties upon which Defendants are still encroaching, and in other ways according to proof at trial.
   W CD
of- o
p..Sg
,:~> er
            12

            13
                                                      SECOND CAUSE OF ACTION

                                      Breach of Implied Covenant of Good Faith and Fair Dealing

1~'
~~~
   a:~
   ~   .    14

            15            39.
                                                          (Against All Defendants)

                                  Sierra realleges and incorporates herein by reference the allegations set forth m
~f-   w
  (/) CJ
owZ
~s0 (/)
      <l:   16     paragraphs I through 38, inclusive, as though fully set forth herein.
   oO
   ¢ .J
   ~

   ~
            17             40.     In every contract there is an implied covenant of good faith and fair dealing by each

            18      party not to do anything that will deprive the other party of the benefits of the contract, and a breach

            19      of this covenant by failure to deal fairly or in good faith gives rise to an action for damages.

            20             41.     Notwithstanding the existence and validity of all 17 Licenses, Comcast, during the

            21      terms thereof, disavowed the Licenses wrongly claiming an independent right to occupy and use

            22      Sierra's property without its permission and without obligation to compensate Sierra for such

            23      occupancy and use. Comcast refused to pay the license fees due under contracts based on such

            24      incorrect assertions while, at the same time, enjoying the benefits of the Licenses without their

            25      burdens yet declining to terminate them.

            26             42.     When Comcast finally did terminate the Licenses Comcast continued to wrongly

            27      assert a right to occupy and use Sierra's property without compensation or adherence to any License

            28      terms, and refused to remove its facilities from Sierra's property based on such incorrect assertions.
                                                                     9
                                                                 COMPLAINT
                                                                          -----------------···-·--·""·-
                   .-----------
                 Case 1:21-cv-01293-NONE-BAM Document 1 Filed 08/25/21 Page 14 of 50




             1              43.     In making such incorrect assertions and remaining in occupation of Sierra's property

             2      without compensation or cooperation with necessary railroad safety and security requirements,

             3      Comcast deprived Sierra of the benefits of the Licenses and did so acting unfairly and in bad faith.

             4              44.     Such breaches of the implied covenants of good faith and fair dealing in each of the

             5      Licenses caused damages to Sierra in the form of lost License and late fees, the reasonable rental

             6      value of the Licensed Property, and in other forms in amounts according to proof at trial.

             7                                         THIRD CAUSE OF ACTION

             8                                              Continuing Nuisance

             9                                            (Against all Defendants)

            10             45.     Sierra realleges and incorporates herein by reference the allegations set forth in
  0
  0
  ,... <t
  w (0
            11     paragraphs 1 through 44, inclusive, as though fully set forth herein.
01- 0
~sg
;:~
  > a:
            12

            13
                           46.     Defendants' unlawful uses of, and interference with Sierra's free use and enjoyment

                   of its property at the 17 License locations and at the 9 unauthorized encroachment locations, as alleged
1:1
  -~
  ll. u
  ~
  >-
        .
       U)
            14     herein, constitute a nuisance under Civil Code section 34 79. Without limitation, Defendants'
~6~         15     unauthorized and unregulated use of Sierra's property threatens to interfere with the safe and efficient
~I-  w
  U) Cl
owZ
~~~         16     use of the property for railroad purposes and in a manner that interferes with Sierra's common carrier
 0 U)
 oO
  <t   .J

  ~
            17     obligations, and threatens the safety of railroad personnel and persons residing and/or working in the

            18     vicinity of the railroad.

            19             47.     This nuisance can be readily abated by Defendants removing their facilities at all 26

            20     locations, and by enjoining Defendants from entering on to and using and interfering with Sierra's

            21     property in the future, and by restoring Sierra's property to a satisfactory condition.

            22             48.     Sierra is informed and believes, and on that basis alleges that, unless restrained or

            23     enjoined by order of this court, Defendants will continue to engage in the activity constituting the

            24     nuisance as described herein. This ongoing conduct will result in irreparable harm to Sierra by,

            25     without limitation, impairing Sierra's free and full use of its property in the manner it so chooses and

            26     by interfering with Sierra's railroad operations in an unregulated manner and by preventing the

            27     economic use of the encroached property by other third party utilities and users.

            28             49.     Sierra has no adequate remedy at law to redress all of the injuries that it has suffered
                                                                    10
                                                                 COMPLAINT
     Case 1:21-cv-01293-NONE-BAM Document 1 Filed 08/25/21 Page 15 of 50




 1     and will continue to suffer in the future if Defendants' conduct, as described herein, is not abated and

 2     enjoined.

 3              50.      In addition, the existence of the nuisance, as described herein has caused Sierra

 4     damages in the form of the reasonable rental value of the property underlying the Easements during

 5     the three years prior to the date of this Complaint, and in other ways, all in an amount according to

 6     proof at trial.

 7                                          FOURTH CAUSE OF ACTION

 8                                                Continuing Trespass

 9                                              (Against all Defendants)

10              51.      Sierra realleges and incorporates herein by reference the allegations set forth in

11     paragraphs 1 through 50, inclusive, as though fully set forth herein.

12             52.       Defendants intentionally and unlawfully entered on to Sierra's property and installed

13     cable television facilities and appurtenances at each of the nine unauthorized encroachment locations

14     and have remained on the property and maintained such facilities and appurtenances for at least the

15     last three years all without Sierra's permission or consent.

16             53.       In addition, for at least the last three years, Defendants have intentionally, unlawfully,

17     and consistently occupied and used Sierra's property by maintaining, at each of the locations

18     previously subject to the Licenses, cable television facilities and appurtenances all without Sierra's

19     permission or consent.

20             54.       Sierra has been harmed by Defendants' unlawful entries on to, and uses of Sierra's

21     property, and by Defendants' impairment of Sierra's exclusive use thereof.

22             55.       By reason of Defendants' conduct, Sierra has been deprived of the use and exclusive

23     possession of the affected property for a period of three years prior to the date of this Complaint, to

24     Sierra's damage in an amount equal to the reasonable rental value of the affected property during the

25     three years prior to the date of this Complaint, and Sierra has been damaged in other ways according

26     to proof at trial.

27             56.       Defendants' unlawful acts as described herein can be readily abated by removing their

28     facilities at all 26 locations, and by restoring Sierra's property to a satisfactory condition.
                                                             11
                                                       COMPLAINT
                  Case 1:21-cv-01293-NONE-BAM Document 1 Filed 08/25/21 Page 16 of 50




              1                                         FIFTH CAUSE OF ACTION

              2                                              Open Book Account

              3                                            (Against All Defendants)

              4            57.     Sierra realleges and incorporates herein by reference the allegations set forth m

              5     paragraphs 1 through 38, inclusive, as though fully set forth herein.

              6            58.     Subject to Defendants' estoppel to assert a defense of the statute of limitations as set

              7     forth above, within the applicable period preceding the commencement of this action, at the

              8     Defendants' special instance and request, Defendants became indebted to Sierra for a balance due on

              9     a book account as defined by §337a of the California Code of Civil Procedure for the License fees

             10     and late fees due under the Licenses. No part of said sum has been paid, although demand has been
  0
  0
  r- st
  w (0
             11     made therefor, and there is now due, owing, and unpaid the sum of $204,352.88, together with interest
01- 0
~ :i ~              at the contract rate of 12% per annum from no later than March 31, 2016.
             12
~:~
 > a:        13                                        SIXTH CAUSE OF ACTION
~~!a: i
  ~      .
             14                                               Declaratory Relief
  ~    (/)
~o~          15                                           (Against all Defendants)
  w
~I-
  C/l Cl
owZ
~~ ~         16            59.     Sierra realleges and incorporates herein by reference the allegations set forth in
  0 (/)
  oO
  st   .J

  ~
             17     paragraphs 1 through 58, inclusive, as though fully set forth herein.

             18            60.     There is an actual and present controversy between Sierra and Defendants regarding,

             19     among other things, (i) Defendants' obligations to enter into written agreements with Sierra- such as

             20     the Licenses- as a prerequisite to entering on to and using Sierra's property to construct and maintain

             21     their cable television facilities and appurtenances; (ii) the amounts owed by Defendants to Sierra under

             22     the Licenses upon termination; (iii) the effective date of that determination.

             23            61.     Sierra contends that: (i) Defendants may not lawfully enter on to nor use Sierra's

             24     property for any purpose without entering into written agreements therefor with Sierra to ensure

             25     appropriate compensation is paid for such use and to protect the operations of the railroad and persons

             26     living and/or working on, or in the vicinity of, the railroad, among other things; (ii) upon termination

             27     of the Licenses Defendants owed and still owe Sierra $204,352.88 plus interest thereon at the contract

             28     rate; and (iii) that the effective date of the termination of the Licenses was March 31, 2016.
                                                                     12
                                                                  COMPLAINT
--,1------------------·-
                     Case 1:21-cv-01293-NONE-BAM Document 1 Filed 08/25/21 Page 17 of 50




                 1             62.    Sierra is informed and believes, and on that basis alleges that Defendants disagree with

                 2     all of the aforementioned contentions.

                 3             63.    Sierra seeks a judicial determination as to the respective rights and duties under the

                 4     respective Licenses and with respect to Defendants' ongoing unauthorized use of Sierra's property.

                 5     Specifically, Sierra seeks a judicial determination that: (i) Defendants have no legal right to enter on

                 6     to or to occupy or use Sierra's property for any purpose without the express written consent of Sierra

                 7     and upon terms and conditions satisfactory to Sierra; (ii) Defendants' current use and occupancy of

                 8     Sierra's property is unlawful and unauthorized; (iii) Defendants are obligated to immediately remove

                 9     their facilities and appurtenances from Sierra's property and to restore such property to a condition

                10     satisfactory to Sierra; (iv) Defendants owe Sierra the sum of $204,352.88 plus interest at the contract
     0
     0
     I'
    w (!)
          <t    11     rate of 12% per annum, accruing from March 31, 2016.
 o1- o
 p..:iIJl 0CD
                12            64.     In conjunction therewith, Sierra also seeks an order compelling Defendants to pay the
 I~  ci er
     >          13     amount determined to be owed under the Licenses, plus prejudgment interest at the contract rate, and

1~'
 ~.J
     a:5
     ~ .
     >-Ul
     0    w
          .J
                14

                15
                       compelling Defendants to immediately remove their facilities and appurtenances from Sierra's

                       property and to restore such property to a condition satisfactory to Sierra.
~I-   w
  IJ) CJ
 owZ
 ~s .i:
     0    IJ)
                16            WHEREFORE, Sierra prays for judgment against the Defendants as follows:
     oO
     <t .J
     ~

     ~
                17            1.      For damages and/or payment in the amount of $204,352.88 plus prejudgment interest

                18                    at the contract rate;

                19            2.      For additional damages in an amount equal to the fair market rental value, for the

                20                    three-year period immediately preceding the filing of this Complaint, of the property

                21                    occupied by Defendants' facilities and appurtenances at the 26 locations identified

                22                    herein and in an amount sufficient to reimburse Sierra for the cost to repair any

                23                    physical damage thereto caused by Defendants;

                24            3.      For a permanent injunction (i) enjoining Defendants from entering on to and/or using

                25                    or occupying Sierra's property without express written permission from Sierra and on

                26                    terms and conditions satisfactory to Sierra; and (ii) requiring Defendants to remove

                27                    their facilities at all 26 locations identified herein and at any other location hereafter

                28                    identified and to restore Sierra's property to a condition satisfactory to Sierra;
                                                                        13
                                                                     COMPLAINT
········-·:..... -.......   .··••··-·-·-                                               -            - ..-..........................
                                               .. -·-·······--·······--·-·-............ .............                                 _........... ,....        .    .               .   .....~,
                                               Case 1:21-cv-01293-NONE-BAM Document 1 Filed 08/25/21 Page 18 of 50




                                           1                      4.              For a judicial determination that: (i) Defendants have no legal right to enter on to, or

                                           2                                      to occupy or use, Sierra's property for any purpose without the express written

                                           3                                      consent of Sierra upon terms and conditions satisfactory to Sierra; (ii) Defendants'

                                           4                                      current use and occupancy of Sierra's property is unlawful and unauthorized; (iii)

                                           5                                      Defendants are obligated to immediately remove their facilities and appurtenances

                                           6                                      from Sierra's property and to restore such property to a condition satisfactory to

                                           7                                      Sierra; (iv) Defendants owe Sierra the sum of $204,352.88 plus interest at the

                                           8                                      contract rate accruing from March 31, 2016.

                                           9                      5.              For an order compelling Defendants to pay the amount determined to be owed under

                                       10                                         the Licenses, plus prejudgment interest at the contract rate, and compelling

                                       11                                         Defendants to immediately remove their facilities and appurtenances from Sierra's

                                       12                                         property and to restore such property to a condition satisfactory to Sierra;

                                       13                         6.               For costs of suit;

                                       14                         7.              For such other and further relief as the court deems appropriate.

                                       15

                                       16          DATED: June 29, 2021                                                                             WOLF WALLENSTEIN, PC

                                       17

                                       18                                                                                                           B y : . _ ~ _ · ·-
                                       19                                                                                                                  Michael H. Wallenstein
                                                                                                                                                           Attorneys for Plaintiff
                                       20                                                                                                                  Sierra Railroad Company
                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28
                                                                                                                                                      14
                                                                                                                                                   COMPLAINT
                                                                                         ·-·- ----------
                                                               - -·- -- --•···-· ·-----~·•··


                                -·- - - -·
-.   -.   -- -Case
               ... 1:21-cv-01293-NONE-BAM Document 1 Filed 08/25/21 Page 19 of 50




                                                EXIDBIT A
          Case 1:21-cv-01293-NONE-BAM Document 1 Filed 08/25/21 Page 20 of 50



                                                                         0                                      SERA Form 3058 - Page 1
                                                                                                                November 25, 2002
                                                                                                                Agreement No.: as listed oil schedule A

                                                                                                                       .
                                                ASSUMPTION AGREEMENT
'Oi¢ Agreeniimt:made by AT&TB..:o~b@.~'" LLC, w:itJ.,. the SERA and presently the facilities provided for
in th!¢ Agreement-'at~ utilizedl,y the'wid~$ig;ned Assigl).ee. Comcast Cable C~-m;m11J1ic1rtjo~,_lllc., who~
lTiailii1g addtess·_ lSO() ·M,arlt~t '.Street, Pltijatl~plµj, J>A -19102, the certain license listed on the_ attach~
Schedwe A. andth<S consent ofLiceusor (Si~Railroad Company) to assumption. Assignee hereby assumes
    aruhovenantsand agrees to be bound by,                      carry
                                                  out, perform, observe and abide by, all the terms, obligations
 and conditions of said Agreement, as if an original party thereto, arising on or after November 25, .2002, the
 "Effective Date".
                                                                                         $15,000 ____,,..._.,..,..._.....
,In consideration for this Assumption and Consent, Assignee agrees to pay Licensor ~ U. S. Dollars to
 cover the administration and preparation fee, payment of which is attached hereto.

In further consideration for this Assumption and Co~t, Assignee agrees that fees set forth in said
Agreement shall be as indicated on Schedule A All other items contained in said Agreement shall remain as
if republished herein.

Notwithstanding th~ Existing Terms of said Agreeme_nt, Assignee unders~ds aIJd agrees that the teim
thereof shall be subject to the following: Said Agreement shall continue in effect unless and until terminated
by thirty (30) days written notice by registered or certified mail from either party hereto to the other.

IN WIJ'NESS, As~~ :has caused these presents to be executed by its duly authorized officer this
 ')-_1\ .... ...,__ r· ~
,,rv, . -~Y:-9 . ~ - -
                       .· -. -....
                              -- ,-.liWU••
                                   ,~
.           - .-. -. - . - - ·- .•. · . -                2003.                                                  .
                                     ,•·   ·-                                    t




                                                                          ~~~~•,m~
                                                                           . .      '1'>z) , A/.:J)~ ~u:>
                                                                         Print Name: -        ........ · • . . . ••.
                                                                   ·     Print Title: Vp e:~.~~~ ~}~-r~                                                              C>.Jt,H~
                                                                         Tax Identification No.:                               23-217 5 755

                                                                         Who, by the execution hereof; affirms that                                                                                                                ,,
                                                                         he!she has the authority to do so and to bind
                                                                         the Assignee to the terms and conditions of this
                                                                         Agreement.




                         ·-----···-..- ..- - ~---· ·--   ·-··   - - -· -· -- ·-·----·- - .....   ,   .   ---·•·-·--····-   -----   .   - ........ ---~-- -· - ---·----·   -·   ... -- -- ......   - ·- --...- .... ·--·-•·-- -   ---
                  Case 1:21-cv-01293-NONE-BAM Document 1 Filed 08/25/21 Page 21 of 50
      ~i




                                                                                                                                       SERA Fol'Dl 3058 - Page 2
                                                                                                                                       November 25, 2002
                                                                                                                                       Agreement No.: as listed on schedule A


                                                                                                       CONSENT TO ASSIGNMENT




           This Consent shall not be construed by any party as a waiver or consent to any further or subsequent sublease,
           assignment or transfer of the rights, duties and/or obligations, in whole or in part, of said Agreeiiients.

           :~~#~~~:=~~~!:;;;;!.~~!these                                                                                        presents to be executed by its duly audiorized officer

           WITNESS:                                                                                                        Sierra Railroad Company




...




                                                                                                                                                                                :,




                  ..   ~,....,,   .~..   - ....... ···-·. ·-~~ ·--~··   ......   ,   ·-.-   '••·   ... ,-   -·· .. , ~ '
                                                                                                                                                                                                              !
      ....,,,..~ _,.,•..:u.••<: .. ,., .• .,...., __   ~ .·.,c_..,,_., ..,..,,., ..,.,.,.,.,..,. . • ••· .. .   • ••   ••   ' ,., .•«.. ,.._,, ~,.>:.~.• ,,..,.,.,.,.,,._,...,,._.,., ," -•-_,,..,.,,, -~"'•"·•'' 1... ,....,.,.• .,,,,,...,,..,,.,: ""'•"-"•"""'·   -,,,,,.   . '•• .,.._ ..., .. _,._,,..,..,......,.,.,_,.._,...,.~._--•·'•.._><,..,....,..,,.,,;,.,.-,c:·r::"':»: '"'"'""<,;;,.·<:•.,<:«,<•, .............. ,-,,.,. ..,._._,-,.,.,.,•-   n·.•.~ •·• - .. ,,,.,-,,,.., •"'",.." ::>•:: ,-   ,,,.                              ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      • .,,..,.... ~- .,, ...,, ... -   .. • •,·,· ......... ,,_.,..,.,_.,:.~ ...

                                                                                                                                                                                                               I

                                                                                                                                                                                                               I'
                                                                                                                                       Case 1:21-cv-01293-NONE-BAM
                                                                                                                                                      I,           Document 1 Filed 08/25/21 Page 22 of 50
                                                                                                                                                                                                                                       ...                                                                                                                                                                                                                                                                                                                                                          •!




                                                                                                                                                                                                               i
                                                                                                                                                                                                                                                    ASSUMPTION SCHEDULE A
                                                                                                                                                                                                                                                                                     November 25, 2002



                                                          Contract                                              ·~ -Contract' ''';                  -fa.;,          •   F~ty Type
                                                           Number                                                    Date         I                                                                                .




                                                                                                                                                                                                                       i    I

                                                                                                                                                                                                                       I
                                                                                                                                                                                                                       \'
                                                                                                                                                                                                                       i
                                                                                                                                                                                                                       I.
                                                                                                                                                                                                                       I

                                                                                                                                                                                                                       I
                                                                                                                                                                                                                       i
                                                                                                                                                                                                                       i!                                                                                                                                                                                                                                                                                                                                                                 .·.


          r/-
                                                                                                                                                                                                                                                                                                                                                                       -~
                                                                                                                                                                                                                       i
              • .l-f           •<':>.
                                                                                                                                                                                                                       I:
               .           . fk.                                                                                                                                                                                       i
                                                                                                                                                                                                                       i
:f,
                                                                                                                                                                                                                       i
Case 1:21-cv-01293-NONE-BAM Document 1 Filed 08/25/21 Page 23 of 50




                           EXHIBITB
                     Case 1:21-cv-01293-NONE-BAM Document 1 Filed 08/25/21 Page 24 of 50
                                                                                                                                   .· : ,~... ;1
                                                                                                                                       -     ~




                                           lff!liflf,~,~ .
                                           ·,~~T:~~~1=:=t~~~'-~~rrual•'69~~t'~~~~~~~\~a.t~w~1'.ii~~;te~et~Wo~~aiji~:
                                i1~,t~si},

,,, : . ,::   ~ •:   .
                                ~~i           ;~~~::.r
                                                     -'.~it!~W3t1!1tlt!l1~ffft:~l,;,,,.,.:~:'~eitf,f~~,ff
                                                      ;cqm.Wi@~$yifacens~,witJ;i1t1ftie@it'!!~I~r~~fi-~i~~~It1~ji1~~~i:c




                                              ~~, •~?1~:a;i~~1
                                              :!~1~!J~~f~~~;;.;~~~~~;~~~~i~:.,:.," "'-~"'~"'-"'"
                         ~:;:   ~~,~EN:SJMFEEpttilM:



                                             ;¥~:~:a::·:·.:. ·::~it!:ir(
                                            ,;Ei!J!!~i
                                                                                                                           ..;,-

                                 ..... ,
                                 - :
                                                    Case 1:21-cv-01293-NONE-BAM Document 1 Filed 08/25/21 Page 25 of 50




                                                                        ~i,11E;::··-
                                                                   -:islt!!c!J;®?l:9!1";;~~®~~~;:


                                                                      i lilifl7:rL~-
                                                                   .?~r   ·-&!.                                           --------
                                                                                                                           ~-- .·
                                                                                                                                     -

                                                                           t;!).
                                                   ----       _t   --, -
                                                                          s
                                                               . ·.· ,3:}:3,




                                                                            .,, ..
                                                                              :,}

             :··.t ..
                                                                    \:3.~i
                                                                      ._._,,..,
                                                                      .




                                                                                                                 \
                                                                              _.·,.
                                                                                •~,-




........ , ....,., .....•..,.•:.»..";; ...,.. ,,.,,... ,.,.
             ·r.r
       Case 1:21-cv-01293-NONE-BAM Document 1 Filed 08/25/21 Page 26 of 50
            ·,::v~f~
              :..sl''
              '.1

            'i•~~mJ~NS~S::
            '~~i.
              :1~:




                                                                                                                                                                                             -------·


                                       :q~J,                             ',st1pp,q~tiirci~!~cf;~~atfueift6t;tic~flsot,¾,iii'a.;~~~~i,.8.~~~~"''·,.

                                        ,~~                               \~~:~-~i~~~~~a~:~~~-                              , ;,.

                                       :'(,;A.,:)·'
                    )'

                ... f.:
                            .,···      :   .. '
                                           ,,,     ..                      re~#:,re1saff:i,h9~J mi#.(··.    ·ilfi~.•-~-·.;·~-~~:_•,:an_:~_:r_·,_d_~di~lm;l!~q•;pt~B~~j§f~~-~1,i~:~~-'~ . ,
                  :•it                                                     C9Q~i(fo'nisa}1ffAShW ~'Q:....


                                                                          1~1!1lll
            ,:~: ;:
                        f
                    }i
                    >


            X?[~(.                    ,Jf,Jjicens~,fa1'ts:to,,d6,SO;,EiherisQr:'ma.x,m.a!ce•:suclif~n~~~4a!f.™~~~J,~f~~J.
            ---·~,•·''-,,,.., •¥·   .~··•......,        ·~ ..•····•• --•·· •..... -.•
           ,. W.;JRE;€HA:'NGES:
            tr;1r                                                               .· . .                                ..
g .·



                        )l           itl• ili!lt,
                -   H~,:- .••
                .   ''i'·

Case 1:21-cv-01293-NONE-BAM Document 1 Filed 08/25/21 Page 27 of 50




      lz                    llf1£;'~--
     ,~!'!J;~i~Jli"i!1¢c111Jj;;-1,;
      :8,1,
      ·:i:
      =~~-
       j;:/

      ·/

      I~
      :l"·i•.
      !Jt'
      'l~'
                                                             ;:11,~~t".: _:
1~ 1 1                      lit~rtf?~ ~:f:·
                                                     . 1;·
                                                                                Case 1:21-cv-01293-NONE-BAM Document 1 Filed 08/25/21 Page 28 of 50
                                                                                                                                                                                                                           ,/:-~;.
                                                                                                                                   - .·                                                                  ' .
                                                                                                                                                                                                                .,             .· .,~:.a
                                                                                                                                                                                                                                  1(-~
                                                                                                                                                                                                               !"    .'~
                                                                                                                                                                                                                           .      -~~

                                                                  !>":f,
                               ¼"         /·   ...                ~:
                                                                  ,·
                                                                 ·11




                                                                                                                                                                                             '·
                                                                                                                                                                                                               ----~-=--


                                                                                                                                                                                             .,.;;....
                                                                                                                                                                                                                                    . ii
                                                                                                                                                                                                                                      ••;·




                                    .,


                                     '·


..;,.,




                                                                                                                                                                                              • Y.0
                        ;;._



                                                                                                                                                                             _.,,   .



                                                                              .,. 'ii;l~~5>.rlpit{~~.~~·~JtI~l~¼~$;~n~i~ffi!.?t1~:~i~~~;.[~t~l.J!\mJ&i~t1~i~~"~t.~~,R!~f):
                                                                                                                                                                                                                                           -~
                                                                                                                                                                                                                                           ::,
                                                                                                                                                                                                                                       -~-
                                                                                 witht'tliis.,~eemern1 '.FailuretofIJice~eJto;;com•"f•,,,:withf~iteiisorl-sl'deinalid~1~1fe~"!'-ii":··
                                                                                ·,C9:~rciefi4£i~:~W»Jik~~I~j£ij'   ,~s.i~g~::::·· :,··., ,,P~l-·" •;r~c;.. ,•,f,,:tr1,r~t!, •!•~t'%>•··:·'
                                                                                                                                                 = ·•   '."'',




;,',,.
~; ; :       : ! •:
:•:,_: :-.


                            .f:'



                      .ti




   ·.-:




                                                                                                                                                                 ,.
                                                                                                                                                                 -~--
                                                                                                                                                                          .,::·
Case 1:21-cv-01293-NONE-BAM Document 1 Filed 08/25/21 Page 29 of 50




      :i      ..
     .;i~~;~Q.~~!N.Q§,'~GtHt~JJ;·


              1sita1iwr;
              .• ~~j~i·-~ef~
                     .,, . ~:, ..




      1
      11.,l
      \~f     l~!lili!P~1f~
              f~~~~1~~,--
Case 1:21-cv-01293-NONE-BAM Document 1 Filed 08/25/21 Page 30 of 50




                                                                                 .-;,,.




                                                                      -- --------.-
                                                                                    •;:!




           iif~:Wittt~~~a¥t;. . .
            -~·· . .
Case 1:21-cv-01293-NONE-BAM Document 1 Filed 08/25/21 SERA   31 3537-B
                                                       PageForm of 50
                                                                                  Revised January 2002
                                                                           Agreement No. SERA-031502

      16.3   Licensee shall give Licensor written notice of any legal succession (by merger,
             amalgamation, consolidation, reorganization, etc.) or other change of legal existence or
             status of Licensee, with a copy of all documents attesting to such change or legal
             succession, within thirty (30) days thereof Any change of legal existence, including a
             name change of Licensee, will be acknowledged and an assignment required of this
             Agreement or a new Agreement prepared to provide for the continuation of this License
             and permit.

      16.4   Licensor expressly reserves the right to assign this Agreement, in whole or in part, to any
             grantee or vendee of Licensor's underlying property interests in the Crossing, upon notice
             thereof to Licensee.

      16.5   In the event of any unauthorized sale, transfer, assignment, sublease or encumbrance of
             this Agreement, or any of the rights and privileges hereunder, Licensor, at its option, may
             revoke this Agreement at any time after such sale, transfer, etc., by giving Licensee or
             any such assignee written notice of such revocation; and Licensee shall reimburse
             Licensor for any loss, cost or expense Licensor may incur as a result ofLicensee's failure
             to obtain said written consent.

      16.6   In the event of sale or other conveyance by Licensor of its right-of-way, across, under or
             over, which the Crossings is constructed, Licensor's conveyance shall be made subject to
             the right of Licensee to continue to occupy the Crossing on the specific right-of-way, and
             to operate, maintain, repair, renew thereon and to remove there from the facilities of
             Licensee, subject to all other terms of this Agreement.

17.   TITLE, LIENS, ENCUMBRANCES:

      17.1   Licensee shall not at any time own or claim any right, title or interest in or to Licensor's
             property occupied by Licensee's Wrreline, nor shall the exercise of this Agreement for
             any length of time give rise to any right, title or interest in Licensee to said property other
             than the License herein created.

      17.2   Nothing herein shall be deemed to act as any warranty, guarantee, or representation of the
             q_uality of title of the right-of-way of corridor occupied or used under this Agreement.

      17.3   Upon receipt of any third party claims against Licensor's title, or against Licensee's right
             to use, occupy or possess the Rail right-of-way or corridor or to enjoy any rights
             hereunder, solely on the grounds that Licensor did not have sufficient rights, title or
             interest in such Rail right-of-way or corridor to grant said license or the occupation or use
             thereof by Licensee for its facilities. Licensee at Licensee's option shall either: (1)
             defend such claims, with the cooperation of Licensor; or (2) vacate the Crossing and
             remove Licensee's Facilities therefrom. However, Licensee may also file its own
             condemnation action to secure continued occupation, and the terms hereof shall be
             incorporated in such filing, but only as to rights, if any, between Licensor and Licensee
             herein.

      17.4   Nothing in this Agreement shall be deemed to give, and Licensor hereby expressly
             waives, any claim of ownership in and to any part of Licensee's Wireline.

      17.S   Licensee shall not create or permit any mortgage, pledge, security, interest, lien or
             encumbrances, including without limitation, tax liens and liens or encumbrances with
             respect to work performed or equipment furnished in connection with the construction,
             installation, repair, maintenance or operation ofLicensee's Wireline in or on any portion
             of the Crossing (collectively, "Liens or Encumbrances"), to be established or remain
             against the Crossing or any portion thereof or any other Licensor property.


                                                  8
              •••••,;,   ·11~ ••   11!'•
              .. :1   ,,, .·,      .


Case 1:21-cv-01293-NONE-BAM Document 1 Filed 08/25/21 Page 32 of 50




                                                                                                          ;-:
                                                                                                          ------- ---   ----+-




      fi~}l              li1.!!:!tl;~~i:'.i~~&tta:;~4i~¥?Y.~~!~ttfi,,,,.
c:i.Jw~:11=:=~,~;~~,
                                                                                              ~-.

                                                                         ,;!ii>i;"~iji




                                                              .xfu~:~;~B~~~§~1.; •·
                                                             . :§YL+"'.-.,-_, ; .:·. · ~~~i-":-;:i:~~9:
 Case 1:21-cv-01293-NONE-BAM Document 1 Filed 08/25/21 Page 33 of 50




                                                                       -:-·:




                          \~:~; _1t{i~~~
                                       1cr,,



:~~1~.~~1~4~,~&,&/
    -- '!
            Case 1:21-cv-01293-NONE-BAM
                                    ~   ~.        .   -~
                                                           r·
                               cv o;;•··l:t/ Document 1 Filed 08/25/21 Page 34 of 50
                                             ~;             .




                                                                                                MilejlOSt

                                                                                                   47




                                                                                     "~
                                                                                     .. Ji:.
                                                                    .· ..'/to.I fS. """
                                                      ~--+-++-~ ,.. (>.      .,,,:ff'(·
                                                                                          "7




                                                                                                   46

             -
             ..
                  $
                  ()
i

}             ,.N
                0
                  -R
                       -ivn, 45.3
                  A                                                                             M,ilepo~t
             ·-                     1
                                                                                                            .




                                                                                               : Milepost

                                                                                                   .44
Case 1:21-cv-01293-NONE-BAM Document 1 Filed 08/25/21 Page 35 of 50




                          EXHIBITC
   Case 1:21-cv-01293-NONE-BAM Document 1 Filed 08/25/21 Page 36 of 50

               SIERRA RAILROAD COMPANY                                             221 1st Street
                                                                               Davis, CA 95616
                                                                        Tel: 530-759-9827 x 501
                                                                             Fax: 530-759-9872
                                                                 tnilsson@sierraenergycorp.com



VIA REGISTERED MAIL, WITH RETURN RECEIPT

March 31, 2016

Jennifer Klepperich
Comcast Real Estate - California Region
3055 Comcast Place
Livermore, CA 94551-9559

Re:    Comcast Contracts

Dear Ms. Klepperich:

I am in receipt of your March 24, 2016 letter concerning the above-referenced contracts, as well
as prior correspondence from Comcast concerning these contracts. I do not, however, understand
Comcast's current position as to these contracts or the amounts past-due pursuant to the terms of
these contracts.

While you assert in your letter that Comcast terminated the contracts in March 2015, that
purported termination itself constitutes an admission by Comcast that it was, prior to that
purported termination, subject to these contracts and required to fulfill all of the terms and
conditions of these contracts. If that was not the case, it would not have been necessary for
Comcast to attempt to terminate them.

Comcast's long-standing obligation under these contracts is, of course, indisputable as Comcast
in or about early 2003 assumed these contracts, in writing, and for some time abided by, and
made payments under, the contracts. Comcast's actions during that time also constitute an
admission that these contracts were, at least prior to their purported termination, binding on
Comcast.

Given the above, you will, I assume, agree that Comcast is obligated to pay us for its use of our
crossings prior to its purported termination, as is required under the terms and conditions of the
contracts assumed by, and used by, Comcast.

There is, however, also an issue concerning Comcast's purported termination of these contracts,
namely that at the same time that Comcast purported to terminate its right to use these crossings,
it announced that it intended to continue using them. In other words, Comcast essentially
decided, on its own, that it wanted to retain the benefits of its assumed contracts while no longer
paying anything, much less price Comcast had agreed to pay, for the use of those rights. This, I
assume you will agree, is not how things are generally done.
   Case 1:21-cv-01293-NONE-BAM Document 1 Filed 08/25/21 Page 37 of 50
Jennifer Klepperich
Comcast Real Estate - California Region
March 31, 2016
Page2


However, given Comcast's repeated statements that it wishes to terminate these contracts, we
will take Comcast at its word. This letter thus provides notice that Comcast has until the end of
the day on April 24, 2016 (30 days from the date of Comcast's most recent termination letter) to
remove its wirelines and equipment from our property and to restore our property to its pre-
contract condition (both of which are required under the contracts at issue). Comcast also by
April 24, 2016 needs to pay us all past-due amounts for its use of these crossings.

Should Comcast fail to remove its wirelines and other equipment, to restore our property, and to
pay us all amounts past due by the end of the day on April 24, 2016, we will on April 25 have
our section crews remove the relevant wirelines and property, restore our property, and bill
Comcast therefor (as Comcast agreed is our right under the contracts at issue). We will
subsequently have no alternative but to file suit against Comcast for such costs and for all past-
due amounts.

If you have any questions regarding this matter, or wish to discuss this further, please contact me
at the above address or telephone number.



Si=~V,,,..~-------
Torgny Nilsson
General Counsel
Sierra Railroad Company
Case 1:21-cv-01293-NONE-BAM Document 1 Filed 08/25/21 Page 38 of 50




                            EXHIBITD
                                 Case 1:21-cv-01293-NONE-BAM Document 1 Filed 08/25/21 Page 39 of 50




                                                                                             Comcast Crossings - Sonora and Jamestown


                               Crossing Number                                                                                 Vicinity                                  Nearest Road                            Height Above                  Poles in ROW                      Approximate                         Latitude              Longitude
                                                                                                                             (mileposts)                                                                            Track                                                         Milepost

Crossings known to Comcast                                                                                                                                                                                                             ......... ........ ......... ........                          ...... · ·•~·
                                                                                                                                                                                                                                                                                                                 ...._._.._
                                                                                                                                                                                                                                                                                                                          ... _ __

s~.~ 9?.0102                     ...                                                                              .....        .. ....40j41 :::           !~~~:e~j~~~: :. . :. : : : . . : : : ·: :. .·: : : . . ·: : : : :. . 3tl':t;H"........................2............................. ·!~·:·~· . . ·····,_____
      304
;Et.~A·~3·    o••·?,.~. . . . . . . . . . . . . . . .,. . . . . . . .,. . . . . . ". . . . . . . . . . . . . . . . . . . . . . . .   ,44.Jl./ 4
                                                                                                                                              4?2.. ,.,
J     "   V      e>VL                                                                                                                                                                                                  ~,?
                                                                                                                                                                                                                      ..   •-\~,"
                                                                                                                                                                                                                           40
                                                                                                                                                                                                                                                            ~..                 ..,... ·.~1.~5~5.·.:::•.,   . ,... N..3,7°57
SERA 030602                                                 •              ,.""'· ....,., •··= ...,47/,4,"I ......
SERA030'/02 ,...,.. ......                                  =«... ~ . ............    ,., . . . ,. . /12M3 "''··                                                                                                       .. 31'-i•'      ..,,..... ,...       2'                        .,.
                                                                                                                                                                                                                                                                                         ,v , ..
                                                                                                                                                                                                                                                                                         42-,8
SE'.RA 630B0i. '""'' """                                    «=•;. ,:=•.~... .,.,, "'"" '""' W45M« flail way L.lt\e                                                         "                   "' 261.'.3" "                                                2                               44.1
SERA 030902 ....,                      .,....         ''"                                                                     44/45                       Lime Kiln Road                              25'                                                   2                    ......... .44.4.5 ...
SERA031002                                                                                                         .......... 45/46.                      Hospital ..a,id S:Washington·· ····•• .... 30':6•·                                            •m·•2                       .......45,.1,
StRA'031102 '                                                ·= """                                         "'''                      45/4G"      Ho,µital Road ''                                                 26::6"                          ........ ?.......           ........... 45.s .........
SERA'03120i'°"'..                     ............... .........                                                                   ..4-5/46·· ... ,Hospital·-Road·•·•• ........,.,. ............................. 'ilf:icf•....                    . ........ ) ...................................45...5.5............ F-:-:-=:::-:~:"::
SERA.03'i'3df .._'................... ............. .................                                                              46/117... Sanguinetti Road.. ··· ............................. 2'li'1:3•"..                                              ?...                 . ......... 46,.1
SERA.031402'                                                                                                                    .. 46/47          Sanguinetti Road....                                .. .... ·· 2'7':3•·                              2                                    46.2
Si:'.RA63I6'62..........                                                                                                           4.7./4$...... :r~olumnc•Road•"' .....,                                   ······.11•:3• """                 ""' .· ""2                                    47.3

:Crossings not found                             by Comcast
                                                                                  •• ·.:.•.•··•·•·::.. ... .:::. .•                     •... ::•...... ,.Rocli'Sidini;·                                                                                                                     38.7
·s1:KA U30LU2 .                                                                                                                        41/42             Rail Town                                                                                          2                                .41
SERA 030302                                                                                                                          ..41/47.                                                                              27'-9"                           2                               4.1,..2
SERA 032002                                                                                                                          ..41/4?... 8th Street                                                         ····.16':3" .....                        2                           . .41.6
)"'
                                                                                                                                                       . Campo Scee West ..                                                                                                                  44
                                                                                                                                                         Campo Seco East •                                                                                                                  4.11..S          ii.¼Nril?§:5'Zi97;3~i )i.WH0,o,22!].38\r'
                                                                                                                                                     ...Washington ..                                                                                                                        45.2            !Ji:N'37,~158:<l 70ilz \iW12b,}22:7541,J
                                                                                                                                                         Hospital Road                                                                                                                       45.8            4I'N 37. <'58t292\1/ii r;w120~22::335'.i\
                                                                                                                                                                                                                                                                                                                        0



                                                                                                                                                         Old Wards Ferry                                                                                                                    46.05            [{';N137.1J;58/416:&t k_.Wl20,+22:D75;J;
SERA031502                                                                                                                             46/47             Sanguinetti Road                                                  24'-6"                           2                               4(i.. 3          iiri11\1(3,7k58!502,'.iiti r,,W:1"20;.l·2£,No:,1:
                                                                                                                                                      .. Joe Martin Road                                                                                                                    46.6             !;l;\Nf37,;,58:419(,¥., MW120fi..2115241£
                                                                                                                                                         Sullivan Creek                                                                                                                     47.2             t#;N,;37,t5l!lsoii\&i &fw12of2O:9i31q
                                                                                                                                                         Tuolumne Road                                                                                                                                       Wl:Ni~?.&cS8t.lli1B;t?i ii,iw,1eo,,,201c1,:r2H;
                                                                                                                                                      . Hess Road                                                                                                                           48.5             f;,!N<'374'.'58!043:Jl;: !/:Wl2Wi91'-788.i
Case 1:21-cv-01293-NONE-BAM Document 1 Filed 08/25/21 Page 40 of 50




                           EXHIBITE
           Case 1:21-cv-01293-NONE-BAM Document 1 Filed 08/25/21 Page 41 of 50

Torgny Nilsson

From:                Walter Hansell <WHansell@cwclaw.com>
Sent:                Friday, May 17, 2019 4:47 PM
To:                  Torgny Nilsson
Cc:                  Haslett, Tracy
Subject:             RE: Sierra Railroad/Comcast crossings



Dear Torgny,

We seem to be in the same place we have been already: Comcast is unable to identify any existing rail crossing
locations, from the information Sierra Railway provided, where it requires a grant of rights from, or owes compensation
to, Sierra Railway. So in that sense we are fine as-is.

Separately, Comcast still requests to be provided a public safety-based temporary construction crossing coordination
from Sierra Railway, for the project location known as 850 Sanguinetti Rd in Sonora, CA, involving service to a public-
safety nonprofit organization. If that project would additionally involve new crossing rights/placement in Sierra Railway
property and not supported by existing Comcast rights, we are certainly willing to discuss that and become informed of
the basis for that. Comcast field crews are told by Sierra railway that the temporary-work safety cooperation is on legal
hold by Sierra.

Let me know if we should provide you the project design map for this purpose. Please advise how the service
connection and safety coordination can move forward. Thank you, Walter

Walter W. Hansell
Cooper, White & Cooper LLP
201 California Street, 17th Floor
San Francisco, CA 94111
Telephone: 415-433-1900
Direct Line: 415-765-6287
Fax: 415-433-5530
email: whansell@cwclaw.com


From: Torgny Nilsson [mailto:tnilsson@sierraenergy.com]
Sent: Thursday, May 16, 2019 3:22 PM
To: Walter Hansell
Cc: Haslett, Tracy
Subject: RE: Sierra Railroad/Comcast crossings

Walter and Tracy,

It's been a little over a month since you accessed the relevant documents. When can I expect to hear from you
concerning this matter?

Torgny


                 Torgny Nilsson
                 General Counsel
                 (530) 759-9827 x501   I cell (530) 304-0144
                 1222 Research Park Drive, Davis, CA 95618


                                                               1
                         --------------···············•·"
             Case 1:21-cv-01293-NONE-BAM Document 1 Filed 08/25/21 Page 42 of 50


From: Walter Hansell <WHansell@cwclaw.com>
Sent: Monday, April 8, 2019 4:36 PM
To: Torgny Nilsson <tnilsson@sierraenergy.com>
Cc: Haslett, Tracy <Tracy_Haslett@Comcast.com>
Subject: RE: Sierra Railroad/Comcast crossings

Torgny,

Yes thank you for sending, and we were able to access the file contents, which reflected Sha refile upload dates of
October 2018. There is a lot of material so it will take some time to review and digest, after which we expect to be back
to you further. Meanwhile please feel free to contact me or Tracy if you need something.

Walter

Walter W. Hansell
Cooper, White & Cooper LLP
201 California Street, 17th Floor
San Francisco, CA 94111
Telephone: 415-433-1900
Direct Line: 415-765-6287
Fax: 415-433-5530
email: whansell@cwclaw.com


From: Torgny Nilsson [mailto:tnilsson@sierraenerqy.com]
Sent: Monday, April 08, 2019 4:29 PM
To: Walter Hansell
Cc: Haslett, Tracy
Subject: RE: Sierra Railroad/Comcast crossings

Walter and Tracy,

I have asked ShareFile to resend access emails to both of you. Can you confirm that you have each received the email
from ShareFile and now have access to the relevant documents?

Thank you,

Torgny


                 Torgny Nilsson
                 General Counsel
                 (530) 759-9827 x501 I cell (530) 304-0144
                 1222 Research Park Drive, Davis, CA 95618



From: Walter Hansell <WHansell@cwclaw.com>
Sent: Wednesday, April 3, 2019 6:11 PM
To: Torgny Nilsson <tnilsson@sierraenergy.com>
Cc: Haslett, Tracy <Tracy Haslett@Comcast.com>
Subject: RE: Sierra Railroad/Comcast crossings


                                                             2
           Case 1:21-cv-01293-NONE-BAM Document 1 Filed 08/25/21 Page 43 of 50
Torgny, yes we remain interested in a call. We all 3 seem to have complicated schedules. Do you have availability
tomorrow or Friday this week in the afternoon, for example?

Walter

Walter W. Hansell
Cooper, White & Cooper LLP
201 California Street, 17th Floor
San Francisco, CA 94111
Telephone: 415-433-1900
Direct Line: 415-765-6287
Fax: 415-433-5530
email: whansell@cwclaw.com


From: Torgny Nilsson [mailto:tnilsson@sierraenerqy.com]
Sent: Tuesday, April 02, 2019 8:45 AM
To: Walter Hansell
Cc: Haslett, Tracy
Subject: RE: Sierra Railroad/Comcast crossings

Walter,

Were you still interested in a call? I sought to schedule a date with you and Tracy but never heard back. We have been
repeatedly contacted by Comcast concerning its desire for new crossings of our line which we, presumably
understandably, cannot agree to until this matter is behind us.

Torgny



                 Torgny Nilsson
                 General Counsel
                 (530) 759-9827 x501 I cell (530) 304-0144
                 1222 Research Park Drive, Davis, CA 95618




From: Walter Hansell <WHansell@cwclaw.com>
Sent: Thursday, January 31, 2019 6:22 PM
To: Torgny Nilsson <tnilsson@sierraenergy.com>
Cc: Haslett, Tracy <Tracy Haslett@Comcast.com>
Subject: RE: Sierra Railroad/Comcast crossings

Dear Torgny,

I understand that Comcast in-house counsel Tracy Haslett received a phone call from you earlier this month, but you
have not connected yet in real time. Meanwhile I had not heard back from you directly on the note below from around
that time.

Tracy suggests we all have a call together. Might you have a ny times to suggest next week? I look forward to
talking. Walter

Walter W. Hansell
Cooper, White & Cooper LLP

                                                             3
                                                                             ~-~-·---·--~--~
            Case 1:21-cv-01293-NONE-BAM Document 1 Filed 08/25/21 Page 44 of 50
201 California Street, 17th Floor
San Francisco, CA 94111
Telephone: 415-433-1900
Direct Line: 415-765-6287
Fax: 415-433-5530
email: whansell@cwclaw.com


From: Walter Hansell
Sent: Tuesday, January 08, 2019 4: 12 PM
To: 'tnilsson@sierraenergy.com'
Subject: Sierra Railroad/Comcast crossings

Dear Torgny,

You may r~call we had some inconclusive dealings awhile back about certain Comcast cable crossings over Sierra Railway
locations. The difficulty has been in part, distinguishing locations where Comcast has an independent right of crossing,
from locations if any, where Sierra Railway consent for a crossing must be obtained or maintained directly from Sierra
Railway on a current basis.

Tracy Haslett, in-house counsel at Comcast, has asked me to assist her in trying to figure this out again, following up
from the email communication below which you had with her in recent months. May I ask you to send me the
referenced ShareFile link, to the information or documents you suggest we review for this purpose. Starting from there
we may be able to have a productive conversation.

Please let me know, and feel free to call me as well at my direct number here, (415) 765-6287. Thank you

Walter

Walter W. Hansell
Cooper, White & Cooper LLP
201 California Street, 17th Floor
San Francisco, CA 94111
Telephone: 415-433-1900
Direct Line: 415-765-6287
Fax: 415-433-5530
email: whansell@cwclaw.com


From: Torgny Nilsson <tnilsson@sierraenergy.com>
Sent: Friday, November 16, 2018 10:06 AM
To: Haslett, Tracy <Tracy Haslett@Comcast.com>
Subject: RE: [EXTERNAL] Re: Sierra Railroad

Tracy,

Am I to understand that Comcast purchased the equipment crossing our property from AT&T Broadband,
assumed all the AT&T's crossing agreements with us, and for many years made payments to us as the owner of
the properties at issue, all without ever bothering to determine who owns the property that contains crossings
that are absolutely necessary to Comcast's business?

Comcast is a sophisticated company with great resources at its disposal. I suspect Comcast already knows that
we have owned the property at issue since 1897, that the license agreements with AT&T (which Comcast
adopted) identify us as the owner of the property, that the California BOE identifies us as the owner of the
property (as we pay the property taxes on it), and that the U.S. Surface Transportation Board identifies us as the
owner of the railroad tracks that Comcast's equipment physically crosses at each of the locations at issue.
                                                           4
             Case 1:21-cv-01293-NONE-BAM Document 1 Filed 08/25/21 Page 45 of 50
Comcast presumably also knows that no other person or entity has ever claimed any interest in the property at
issue or any right to payments from Comcast as to Comcast's crossings of that property, even though Comcast's
crossings are obvious to anyone who looks. It is presumably for all these reasons that Comcast for many years
paid us (as the owner of the properties at issue) for Comcast's crossings of those properties.

Comcast's claim to need proof of our ownership of the property at issue seems disingenuous and merely
intended to delay Comcast's fulfillment of its obligations. But, giving Comcast the benefit of the doubt, if
Comcast has any documentary evidence to support its seemingly baseless questioning of our ownership of any
of the specific properties at issue, please provide it. But please then also explain what has prevented Comcast
from paying us for its use of our remaining properties as to which Comcast has no such documentary evidence.
If Comcast lacks any such documentary evidence at all, it's time for Comcast to cease its transparent game-
playing and to simply pay what it contractually agreed to pay us for its use of our property.

A call after Thanksgiving would be fine. I am currently available before 9 a.m, or after noon, on both November
26 and 27. Please let me know if either of those days works for you.

Sincerely,

Torgny

Torgny Nilsson, General Counsel
Sierra Railroad Company
530.759.9827 x501 I 530.759.9872 fax
1222 Research Park Drive, Davis, CA 95618



From: Haslett, Tracy <Tracy Haslett@Comcast.com>
Sent: Thursday, November 15, 2018 11:17 AM
·To: Torgny Nilsson <tnilsson@sierraenergy.com>
 Subject: RE: [EXTERNAL] Re: Sierra Railroad

I got the link and was able to access the documents. I do not see any proof of ownership of the areas that we cross. Can
you please send that to me? I will take a look at the invoices against the agreements they reference.

Let's have a call the week following Thanksgiving if you are available.


From: Torgny Nilsson <tnilsson@sierraenergy.com>
Sent: Thursday, November 15, 2018 1:55 PM
To: Haslett, Tracy <Tracy Haslett@Comcast.com>
Subject: RE: [EXTERNAL] Re: Sierra Railroad

As I noted in my prior email, I added you on October 11. I do not understand why you have waited over a month to let
me know that you did not receive the link.

I will add you again now. Please let me know today whether (or not) you receive the link.

Torgny


From: Haslett, Tracy <Tracy Haslett@Comcast.com>
Sent: Thursday, November 15, 2018 9:33 AM


                                                             5
            Case 1:21-cv-01293-NONE-BAM Document 1 Filed 08/25/21 Page 46 of 50
To: Torgny Nilsson <tnilsson@sierraenergy.com>
Subject: RE: [EXTERNAL] Re: Sierra Railroad

I still have not received the Sharefile Folder.


From: tnilsson@sierraenergy.com <tnilsson@sierraenergy.com>
Sent: Thursday, October 11, 2018 12:10 PM
To: Haslett, Tracy <Tracy Haslett@Comcast.com>
Subject: RE: [EXTERNAL] Re: Sierra Railroad

Tracy,

I have added you (I think) to a ShareFile folder containing the documents you requested. We just started using this
service, so if you haven't received an email with the link, please let me know.

And yes, while obviously not your fault, this is incredibly duplicative. We've had numerous back-and-forths with Comcast
about this matter, with Comcast generally taking the position that it would be happy to pay for their crossings of our
property if we could simply provide information to support our payment demands. First Comcast claimed not to have
copies of the relevant contracts. So we provided them. Next, Comcast claimed it needed to locate each of the crossings,
to confirm it has equipment there. So we provided railroad milepost and road references for the crossings. Next,
Comcast claimed that wasn't enough information, that it also needed GPS locations and photographic evidence of the
crossings. So we provided that. After we did so, Comcast went silent.

Given Comcast's silence, we have been preparing this matter for suit to recover all unpaid sums. We have also been
considering cutting Comcast's lines crossing our property (our reasoning being that we would thereby only be acting the
way Comcast would if any of its own customers announced that they would no longer pay for contractual services
provided by Comcast unless Comcast provided them with a copy of the relevant contract, photos and GPS coordinates of
any relevant cable lines, etc. and then simply continued to ignore Comcast's payment demands; I imagine Comcast
would immediately terminate their services, leaving it to their customer to do the work required to re-establish service
(once all past-due amounts had been paid in full)).

But we (at least prior to this dispute) had a longstanding good relationship with Comcast. We therefore hoped this
dispute could be resolved amicably. And we remain willing to resolve this matter amicably, outside litigation and
without cutting Comcast's lines, if Comcast also shows itself willing to do so. We would even be willing to enter into new
crossing agreements with Comcast to replace the contracts Comcast claims to have terminated (while thereafter still
continuing to use the crossings). And we would be willing to enter into crossings agreements to legitimize the additional
crossings Comcast seems to have installed on our property without permission, via an ongoing trespass. But our
patience is wearing thin. We would appreciate a prompt response as to what Comcast wishes to do as this dispute has
gone on long enough.

Regards,

Torgny

Torgny Nilsson, General Counsel
Sierra Railroad Company
530.759.9827 x501 I 530.759.9872 fax
1222 Research Park Drive, Davis, CA 95618



From: Haslett, Tracy <Tracy Haslett@Comcast.com>
Sent: Tuesday, October 9, 2018 11:18 AM

                                                            6
L--:.--------------··················
               Case 1:21-cv-01293-NONE-BAM Document 1 Filed 08/25/21 Page 47 of 50
  To: Torgny Nilsson <tnilsson@sierraenergy.com>
  Subject: RE: [EXTERNAL] Re: Sierra Railroad


  If you would mail those documents to my attention I would appreciate it.

  Comcast Corporation
  1701JFK Boulevard
  Philadelphia, PA 19103
  Attention: Tracy Haslett, 50 th Floor

  I will set up a call to see if we can get this resolved as soon as I review the documentation. I apologize if this is a
  duplicative request.

  Thank you,
  Tracy

  From: Torgny Nilsson <tnilsson@sierraenergy.com>
  Sent: Monday, October 8, 2018 8:33 PM
  To: Haslett, Tracy <Tracy Haslett@Comcast.com>
  Subject: [EXTERNAL] Re: Sierra Railroad


  Dear Ms. Haslett:

  I would be happy to provide you with backup concerning our claim for payment from Comcast for its
  past, and continued, use of our property. But I cannot imagine what backup Comcast might still
  need. From our perspective, not only should Comcast at all times have had the relevant information
  in its own files, but we have now several times provided Comcast with duplicates of that information,
  including the following:

  1. Copies of the 17 underlying contracts that Comcast assumed in early 2003 and pursuant to which
  Comcast made payments to us through February 2015.

  2. Invoices for all sums due for Comcast's continued use of our property after February 2015.

  3. GPS, milepost, latitude and longitude, photographs, and other information concerning the relevant
  crossings.

  The only information Comcast may not have is an up to date invoice for all payments currently due.
  As of October 31, 2018, that sum is $200,988.87. I can provide you with an invoice for that if helpful.

  If there is anything else you need, please let me know what it is. Though we have been preparing
  this matter for suit, we remain willing to resolve this matter in an amicable manner. We also remain
  willing, as we've previously noted, to enter into new agreements with Comcast to replace the
  crossing agreements Comcast unilaterally terminated.

  Please let me know how you wish to proceed.

  Sincerely,

  Torgny Nilsson

                                                                 7
         ·-----------·--·-··---                             ~-----------•
               Case 1:21-cv-01293-NONE-BAM Document 1 Filed 08/25/21 Page 48 of 50

                  General Counsel
      Torgny Nilsson,
     Sierra Railroad Company
     530.759.9827 x501 I 530.759.9872 fax
     1222 Research Park Drive, Davis, CA 95618




     On Fri, Oct 5, 2018 at 9:53 AM Haslett, Tracy <Tracy Haslett@comcast.com> wrote:
     Mr. Nilsson,




       I am counsel for Comcast and would like to schedule some time for us to discuss the above-reference
     matter. If you could send me some sort of backup to the claim that Comcast owes Sierra Railroad $187K it
     would be most appreciated.




       Thank you for your anticipated cooperation in this matter. I look forward to hearing from you soon.




    Regards,

    Tracy Haslett




                                                       8




I
1 - - . - - - - t l ~ Case
                      ~~~  1:21-cv-01293-NONE-BAM
                            ~~~,~~·Be,n~~;        Document                                                                1 Filed 08/25/21 Page 49 of 50
              WOLF WALLENSTEIN, PC
              11400 West Olympe Boulevard, Suite 7001 Les Angeles, Calirornta 90064
                          TEI.EPttONEHO.!       (310) 622-1000
                     o\TTORNE< FOR~ Plllinlfff Sierra                Railroad eontpariy
                                                                                        !"All:IU~ (310} 457--9087                                       FILED
             SUPf:RIOR COURT OF CAUFORMA. C()\JMTY OF TUOWMNE                                                                                                    JUL 14 2021
              s~1 AOOilf~ 41 W. Yaney Avenue,.Second Floor
              WJUttGAOOf<£SS; 41 W. Yaney Avenue, SP.cond Floor                                                                                  Superior Court of California
             em I.NO ZS?COIJI,; Sonora, Ca!ifumla 95370                                                                                            _County of Tuolumne
             CASE  NAMF.._ _
               l!AANCrtNAt.11:'..   _ _ Courthouse
                                  Historic _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                                                 By:N8Rcy Jame~                                   Clerk

               SIERRA. RAILROAD COMPAf!IY v. COMCAST CABLE COMMUNICATIONS, U..C. et al.
                       CML CASE COVER SHEITT                                             Complex Cate Designation
                 k     UnUmited    CJ Umiliod                                          CJ      Count«               D       Jolndar                         Q,\) \:>0 <\,\'6
                         ~=~~                                 ~~ I&                 FiledWllh firs.t a,opearence bV dsfendsnt                           -----------i
                                                                                                                                             1-JUllOE:--·
                         8XceeciS $25,000)                    $25,000)                  (CaJ. Rule$ of Col.Jrt rul& 3.402)                     oa>r 0
            ----                            ,___                ·tfr.-:ms 1-6 t,a ow must be completed (S-OC___,.in.,...,Sl.,...rlJCtiOnlJ.__,,_--Ofl-'-pa-ge-.2"'"J.----1'i=-~.,..........'F'-=--:,/hJ
                                                                                                                                                                                                     _ _ __ ,
              1. Chea< cm~ box below f'Orthe case type that best describes thl$ case:
                Auto Tort                                  Contrect                                                                        ProvlakfflaQy Compln Civil l,JtlgaUon
                     D
                     D
                            Auto   <2~
                           Ullin&ured motorist C~)
                                                                                   m
                                                                                   D
                                                                                            Breach oi oan.tractJwarran,ty ios>
                                                                                            Rule 3.740 co!lectioos (09)
                                                                                                                                           ,eas. Rul9S o t ~ NIN 3,,.400-,3,403>
                                                                                                                                           D        Antilrust/Tn!.dffl9Ulalion {03)
                     Other Pi/PD/WO (Personal lnjuryn>r~                           CJ       Other collec:tions (09)                        D        Construdlon defGGt (10}
                   bamasieMlrongtul Dea1h) Tort                                    D        lnaumnce covemge (tS)                          D        Mas& tort (40)
                   D    Asbettoa c0-t>                                                                                                    D        Sec:imlle litigsllon (28}
                   CJ Prodl.lll!llabll"''(24)
                                       7    "
                                                                                   LJ    Otherconlntci(3?)
                                                                                   Real Property
                                                                                                                                          0       · ~ tort (30)
                   D       Medie;al malPfllctio& {45)                              D        Emltisflt dOITlflinllnveme                     c:J      lns;uranqe c:ovemg& daim& erialng fnffll the
                   D       Othe; PilPO/WD (2.3)                                             condelnltation (14)                                  ~ listed pnlllliJonally coma,lalr ~
                                                                                                                                                 IYPeS {41)
                     ~DJWO (Other) Tor1                                            D        Wningful e\llcl:iOl'I (33)                    EftforcertNtnt of Jdglll8nt
                   D       B1.111ln&s$ lorttunfalr- buslnass pm dies (07)          D
                                                                                Other real property (26}                                  O Enforaament of judgmenl (2.0}
                   D       Civil ,tshts (08}                              Unlriwful Detainer                                               (:liiacellmlCIOUll CwJl Complalnl,
                   Q       Oetamaticn (13)                                         0
                                                                                Commercial (31)                                           CJ
                                                                                                                                           RJC0 (27)
                   D       Fraud it6)                                              D Reaidanlial !32)                                     CJ
                                                                                                                                           O t h e r ~ (not ~ d ebova} (42)
                   D       lntetk,tlual property {19)                              D DNg6 (38}                                             ~ Civil Peffflon
                   D      Protes11lonsl negligence (25}                            Judiclai Ravi.-
                   CJ     Other noo-PIIPO/WO tort(35)                              D Asset la!i!ilwe (05)                                 D        Pal1nerahip and axpo,ma 9owm&l'lll(t (.21)


                   D
                   0
                     Employment
                           Wro"11ful tenni:na\ion ($)            I
            ~ - - - - - ~ ~ = : : ; ; : : . . . , . _ ~ - _ _ _ _,
                           Other employment {1?i)
                                                                                   c::J     Pelltion ie: arbitJation ~ (11}
                                                                                   D. Writ of mandate (02)
                                                                                   CJ       Other Judiaal tiA!lew (39.)
                                                                                                                                          D        Other petitii:,n ( n o t ~ 'lbovo) (.43)               I


             2. Thi& case O is            (D is not comple)c under rule 3.400 of the California Rules of Court. If the case 1$ complex, mark the
                flactors requiring exceptional judicial manageme,it
                a D La~ number of separately represented parties           d. D      Large number of witnesses
                b. CJ Extensive motion practjce raising difficult or novel e. D COOfCfinatlOn wHh related actions pending In one or more
                           issues that will be time-consumi119 to resolve            001.111.$ in other oountles, states, or countries. or In a federal
                c. D Substantial amount of documentary e"Videnoe                     court
                                                                                  f. D Substantial pos!judgmentJudlolal supervi$ion
            3.       Remedes sought (check. all that apply): a CX] mooetary b. CK] nonmOJletary; deClaf8tory or tnjl.ll1Ctive relief c. 0                                                       punitive
            4.       Number of causes of action (spet;J(y): 6
            5.       Thi$ case D       i$   0 is not a class ac:tion suit
            &.       If there are any known related cases. me and se;ve a notloe ct related case, (You may use mm, CM-015.)
            ~ : June 30, 2021
            MichaelH.Wi'Jl-enstei
                            ___n___

              e.
                                            1Y     e OR Pf!ltn: NAA!S·• .
                                                                                                                  E
                                                                                                                                       •
                Plalntlff must iile thi& cover sheiet with the first paper filed in th& action or prooeeding (exC!8pt small clalms cases or cases filed
                under the Probate Code. Family Code. o,: Welfare and lnstitutlons Code). (Cal. Rules of Court. MS 3.220.} Failw'8 to ftle may result
                 In sancticns.
              • File 1hi.s cover sheet In adciitlon to any cover sheet required by local court rule.
              d If this case is comptex under rule 3.400 e1 seq. of the. Cslifomla Rules of Court. you mll5t serve a aJf1Y of this cover sheet on all
                other parti86 to the action or proceeding.          ·                                       ·
             L   Unless tt,1s iS a oollecttons case under rule3.740 or aGOmplex case, this cover sheet will b&usedforstalistical purpose$ o,iJ .
                : === •·n······• •        'CC:ZC~                                        -·   -
                                                                                                                                -                .      1012
            FamrAdople<ltr~O..
            <All8dl!I Cou,,:ilQ! ~
                                                                                      cn.•JL
                                                                                        l9
                                                                                             CA-COVER
                                                                                               <n;;;
                                                                                                      SUec"P'
                                                                                                       l"ff.5' •
                                                                                                                                                      CEO-Rl806of(lcqt. . . . 2,all.~.'l-~.a?4Q;
                                                                                                                                                           QII. SIDlllkl'dtl o f ~ ~ aid. .UO
            c:t.l>OIO[Rev.Julyl,:IOQl'}                                                                                                                                                   -~
     · - - - - - - - - - - - - - ~ · · · · · · ' " · · · · - - ··                                                                ..
               Case 1:21-cv-01293-NONE-BAM Document 1 Filed 08/25/21 Page 50 of 50
                                                                                                          TUO-CV-100
                    SUPERIOR COURT OF CALIFORNIA                                     Space below for use by Court Cieri( only.
                        COUNTY OF TUOLUMNE
                            41 W. Yaney Avenue



  Plaintiff(s):
                             Sonora, CA 95370
                           Phone: (209) 533-5555
                                                                                           FILED
                                                                                                JUN 3 0 2021
  Sierra Railroad Company, a California Corporation
                                                                                     Superior Court of California
                                                                                           County of Tuolumne
                                                                                     ey:   Nancy .lame;.                 Clerk

  Defendant( s):
  Comcast Cable Communications, LLC et al

                                                                                    Case   rJt3q (f
                         DELAY REDUCTION PROGRAM INFORMATION AND SETTING


 This case is in Tuolumne County's delay reduction program. Special rules apply to this case. It is the
 duty of each party to be familiar with the rules and the date, time, and place of the first case
 management conference.

 This notice must be served with the Summons on all defendants and cross-defendants. Notice of any
 other pending management conference must be served on subsequently named defendants and
 cross-defendants.                                    ·

   The first case management conference hearing date is set on:

  Date:    .        sf
               i( ( I zo -z, (                    Time           ']_l?,'.::,r1                 Dept. No. __         2_--_ _
  (To be completed by clerk.)


 At least fifteen (15) calendar days (CRC Rule 3.725) before the Case Management Conference,
 each party must file with the court and sen,e on all other parties a case management
 conference statement. The mandatory case management statement, Judicial Council form CM•
 110, must be used.

 NOTICE:         The advance jury fee of $150.00 per side is not refundable, and must be deposited on
: or before the date scheduled for the initial case management conference in this action. If no case
  management conference is scheduled, then the jury fee must be deposited no later than 365 calendar
  days after the filing of the initial complaint. If the party has not appeared before the initial case
  management conference, or has appeared more than 365 calendar days after the filing of the initial
  complaint, the jury fee must be deposited at least 25 calendar days before the date initially set for trial.
  If the action is an unlawful detainer, the jury fee must be deposited at least five days befole the date
  set for trial.                                                                               ·
                                DELAY REDUCTION PROGRAM INFORMATION AND SETTING

 Form Adopted for Mandatory Use - Local Rules of the Superior Court of California                                  Page 1 of 1
 TUO-CV-100 (Revised March 1, 2017)
